               Case 18-12808-KG   Doc 345-1   Filed 06/18/19   Page 1 of 60




                                  EXHIBIT A




DOCS_DE:224234.1 93856/003
                    Case 18-12808-KG             Doc 345-1        Filed 06/18/19        Page 2 of 60



                           IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )    Chapter 11
                                                                  )
WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                         )    Case No. 18-12808 (KG)
                                                                  )
                                     Debtors.                     )    Jointly Administered
                                                                  )


DEBTORS’ SECOND AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION




Dated: May 24,June 18, 2019                          PACHULSKI STANG ZIEHL & JONES LLP
                                                     Richard M. Pachulski (CA Bar No. 90073)
                                                     Ira D. Kharasch (CA Bar No. 109084)
                                                     Maxim B. Litvak (CA Bar No. 215852)
                                                     Colin R. Robinson (DE Bar No. 5524)
                                                     919 North Market Street, 17th Floor
                                                     Wilmington, DE 19899-8705 (Courier 19801)
                                                     Telephone: 302/652-4100
                                                     Facsimile: 302/652-4400
                                                     E-mail: rpachulski@pszjlaw.com
                                                               ikharasch@pszjlaw.com
                                                               mlitvak@pszjlaw.com
                                                               crobinson@pszjlaw.com

                                                     Counsel for the Debtors and Debtors-in-Possession




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and Lamington
    Road Designated Activity Company (7738). The location of the Debtors’ service address in these chapter 11 cases is
    5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
          Case 18-12808-KG       Doc 345-1       Filed 06/18/19   Page 3 of 60



ARTICLE I. RULES OF INTERPRETATION, COMPUTATION OF TIME,
              GOVERNING LAW AND DEFINED TERMS                                      1

     A.    Rules of Interpretation, Computation of Time and Governing Law          1

     B.    Defined Terms                                                           2

ARTICLE II. ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS                      1312

     A.    Administrative Expense Claims                                         1312

     C.    Professional Fee Claims                                                13

     D.    Priority Tax Claims                                                   1413

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS
               AND EQUITY INTERESTS                                               14

     A.    Summary                                                                14

     B.    Elimination of Vacant Classes                                         1514

     C.    Unimpairment of Claims and Equity Interests; No Solicitation or
           Voting                                                                1514

     D.    Cramdown                                                               15

     E.    Classification and Treatment of Claims and Equity Interests            15

     F.    Special Provision Governing Unimpaired Claims                         1918

     G.    Subordinated Claims                                                   1918

ARTICLE IV. DEEMED ACCEPTANCE OF THETHIS PLAN                                     19

     A.    Presumed Acceptance of Plan                                            19

     B.    No Presumed Rejection of Plan                                          19

     C.    No Voting Classes                                                      19

ARTICLE V. MEANS FOR IMPLEMENTATION OF THETHIS PLAN                               19

     A.    Prepetition Lender Settlement and General Settlement of Claims         19

     B.    Corporate Existence                                                   2019

     C.    Vesting of Assets in the Debtors                                       21




                                        - ii -
          Case 18-12808-KG          Doc 345-1      Filed 06/18/19   Page 4 of 60



                                                                                    Page

     D.    Authorized Financing / Sale Process                                     2221

     E.    Treatment of Vacant Classes                                              23

     F.    No Substantive Consolidation                                             23

     G.    Release of Liens, Claims and Equity Interests                           2423

     H.    Certificate of Incorporation and Bylaws                                  24

     I.    Management of Debtors                                                    24

     J.    Company Action                                                          2524

     K.    Cancellation of Notes, Certificates and Instruments                      25

     L.    Cancellation of Existing Instruments Governing Security Interests       2625

     M.    Restructuring Transactions                                               26

     N.    Plan Documents                                                           26

ARTICLE VI. TREATMENT OF EXECUTORY CONTRACTS                                        26

     A.    Assumption of Executory Contracts                                        26

     B.    Assignment of Executory Contracts                                        27

     C.    Cure of Defaults for Assumed Executory Contracts                        2827

     D.    Assumption of Insurance Policies                                         28

     E.    Indemnification Provisions                                               28

ARTICLE VII. PROVISIONS GOVERNING DISTRIBUTIONS                                    2928

     A.    Dates of Distributions                                                  2928

     B.    Distribution Agent                                                       29

     C.    Disputed Claims Reserve                                                 3029

     D.    Cash Distributions                                                       30

     E.    Rounding of Payments                                                     30

     F.    De Minimis Distribution                                                  30



                                         - iii -
          Case 18-12808-KG        Doc 345-1      Filed 06/18/19   Page 5 of 60



                                                                                  Page

     G.    Distributions on Account of Claims Allowed After the Effective Date   3130

     H.    General Distribution Procedures                                        31

     I.    Address for Delivery of Distributions                                  31

     J.    Undeliverable Distributions and Unclaimed Property                     31

     K.    Withholding Taxes                                                     3231

     L.    Setoffs                                                               3231

     M.    Surrender of Cancelled Instruments or Securities                       32

     N.    Lost, Stolen, Mutilated or Destroyed Securities                        32

ARTICLE VIII. PROCEDURES FOR RESOLVING CONTINGENT,
               UNLIQUIDATED AND DISPUTED CLAIMS                                  3332

     A.    Filing of Proofs of Claim                                             3332

     B.    Disputed Claims                                                        33

     C.    Procedures Regarding Disputed Claims                                   33

     D.    Allowance of Claims and Equity Interests                              3433

ARTICLE IX. EFFECTIVENESS OF THETHIS PLAN                                         34

     A.    Conditions Precedent to the Effective Date                             34

     B.    Waiver of Conditions                                                   36

     C.    Effect of Non-Occurrence of Conditions to Effectiveness                36

     D.    Consummation of thethis Plan                                           36

ARTICLE X. RELEASE, INJUNCTION AND RELATED PROVISIONS                             37

     A.    General                                                                37

     B.    Release by Debtors                                                     37

     C.    Release by Holders of Claims and Equity Interests                      38

     D.    Discharge of Claims                                                    39

     E.    Exculpation                                                            39


                                        - iv -
           Case 18-12808-KG          Doc 345-1    Filed 06/18/19   Page 6 of 60



                                                                                     Page

      F.     Preservation of Rights of Action                                        40

      G.     Injunction                                                             4140

ARTICLE XI. BINDING NATURE OF PLAN                                                   41

ARTICLE XII. RETENTION OF JURISDICTION                                               41

ARTICLE XIII. MISCELLANEOUS PROVISIONS                                               43

      A.     Payment of Statutory Fees and Filing of Reports                         43

      B.     Modification of Plan                                                    43

      C.     Revocation of Plan                                                      43

      D.     Entire Agreement                                                        44

      E.     Closing of Chapter 11 Cases                                             44

      F.     Successors and Assigns                                                  44

      G.     Reservation of Rights                                                   44

      H.     Further Assurances                                                      45

      I.     Severability                                                            45

      J.     Service of Documents                                                    45

      K.     Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of
             the Bankruptcy Code                                                     46

      L.     Governing Law                                                           46

      M.     Tax Reporting and Compliance                                            46

      N.     Exhibits and Schedules                                                  46

      O.     No Strict Construction                                                  46

      P.     Controlling Document                                                    47


Exhibit A - Prepetition Lender Settlement Agreement




                                           - v-
             Case 18-12808-KG          Doc 345-1      Filed 06/18/19      Page 7 of 60




                 DEBTORS’ SECOND AMENDED JOINT CHAPTER 11
                          PLAN OF REORGANIZATION

         WHITE EAGLE ASSET PORTFOLIO, LP and its debtor affiliates, as debtors and
debtors in possession in the above-captioned cases (collectively, the “Debtors”), propose the
following second amended joint chapter 11 plan of reorganization (the “Plan”) for, among other
things, the resolution of the outstanding Claims against, and Equity Interests in, the Debtors.
Unless otherwise noted, capitalized terms used in this Plan have the meanings set forth in Article
I of thethis Plan. The Debtors are the proponents of this Plan within the meaning of section 1129
of the Bankruptcy Code. This Plan is consistent with, and incorporates the terms of, the
Prepetition Lender Settlement Agreement and the Prepetition Lender Settlement Order.

        Reference is made to the Disclosure Statement (as such term is defined herein and
distributed contemporaneously herewith) for a discussion of the Debtors’ history, business,
results of operations, historical financial information, projections and assets, and for a summary
and analysis of this Plan and the treatment provided for herein. There also are other agreements
and documents that may be Filed with the Bankruptcy Court that are referenced in this Plan or
the Disclosure Statement as Exhibits and Plan Documents. All such Exhibits and Plan
Documents are incorporated into and are a part of this Plan as if set forth in full herein. Subject
to and consistent with the terms of the Prepetition Lender Settlement Agreement, the Prepetition
Lender Settlement Order (including any and all rights of the Lender Parties thereunder), the DIP
Financing Documents, and the other provisions of this Plan, and in accordance with the
requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019, the
Debtors reserve the right to alter, amend, modify, revoke or withdraw this Plan prior to the
Effective Date subject to the consent of the Lender Parties.

        If thethis Plan cannot be confirmed as to some or all of the Debtors, then subject to the
terms set forth herein, (a) thethis Plan may be revoked as to all of the Debtors, or (b) the Debtors
may revoke thethis Plan as to any Debtor and confirm thethis Plan as to the remaining Debtors to
the extent required, in each case subject to the consent of the Lender Parties.

                                 ARTICLE I.
               RULES OF INTERPRETATION, COMPUTATION OF TIME,
                     GOVERNING LAW AND DEFINED TERMS

A.     Rules of Interpretation, Computation of Time and Governing Law
        For purposes hereof: (a) in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and the neuter
gender; (b) any reference herein to a contract, lease, instrument, release, indenture or other
agreement or document being in a particular form or on particular terms and conditions means
that the referenced document, as previously amended, modified or supplemented, if applicable,
shall be substantially in that form or substantially on those terms and conditions; (c) any
reference herein to an existing document or exhibit having been Filed or to be Filed shall mean
that document or exhibit, as it may thereafter be amended, modified or supplemented in
accordance with its terms; (d) unless otherwise specified, all references herein to “Articles,”
“Sections,” “Exhibits” and “Plan Documents” are references to Articles, Sections, Exhibits and
Plan Documents hereof or hereto; (e) unless otherwise stated, the words “herein,” “hereof,”
“hereunder” and “hereto” refer to this Plan in its entirety rather than to a particular portion of this
Plan; (f) captions and headings to Articles and Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation hereof; (g) any reference to
             Case 18-12808-KG          Doc 345-1      Filed 06/18/19     Page 8 of 60



an Entity as a Holder of a Claim or Equity Interest includes such Entity’s successors and assigns;
(h) the rules of construction set forth in section 102 of the Bankruptcy Code shall apply; (i) any
term used in capitalized form herein that is not otherwise defined but that is used in the
Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term in the
Bankruptcy Code or the Bankruptcy Rules, as the case may be; and (j) “$” or “dollars” means
Dollars in lawful currency of the United States of America. The provisions of Bankruptcy Rule
9006(a) shall apply in computing any period of time prescribed or allowed herein.

B.     Defined Terms
      Unless the context otherwise requires, the following terms shall have the following
meanings when used in capitalized form herein:

               1.       “Accrued Professional Compensation” means, with respect to a particular
Professional, an Administrative Expense Claim of such Professional for compensation for
services rendered or reimbursement of costs, expenses or other charges incurred after the Petition
Date and prior to and including the ConsummationEffective Date.

               2.      “Administrative Expense Claim” means any Claim other than an
Intercompany Claim or Professional Fee Claim for costs and expenses of administration of the
Chapter 11 Cases that is Allowed pursuant to sections 327, 328, 330, 365, 503(b), 507(a)(2),
507(b) or 1114(2) of the Bankruptcy Code, including, without limitation, (a) the actual and
necessary costs and expenses incurred after the Petition Date and through the
ConsummationEffective Date of preserving the Estates and operating the business of the
Debtors; (b) the Accrued Professional Compensation; and (c)and (b) all fees and charges
assessed against the Estates pursuant to sections 1911 through 1930 of chapter 123 of title 28 of
the United States Code, and that have not already been paid by the Debtors during the Chapter 11
Cases.

                3.      “Administrative Expense Claims Bar Date” means (i) with respect to any
Administrative Expense Claim (other than a Professional Fee Claim or an Administrative
Expense Claim as specified in subparagraph (B) or (C) of section 503(b)(1) of the Bankruptcy
Code held by a Governmental Unit) becoming due on or prior to May 31, 2019, on June 28, 2019
at 5:00 p.m. (prevailing Eastern time), and (ii) with respect to any Administrative Expense Claim
(other than a Professional Fee Claim or an Administrative Expense Claim as specified in
subparagraph (B) or (C) of section 503(b)(1) of the Bankruptcy Code held by a Governmental
Unit) becoming due between June 1, 2019 and the Effective Date, the Business Day which is
sixty (60) days after the Effective Date or such other date as approved by order of the Bankruptcy
Court and (iii) with respect to Administrative Expense Claims (other than a Professional Fee
Claim) becoming due after the Effective Date and on or prior to the Consummation Date, the
Business Day which is sixty (60) days after the Consummation Date or such other date as
approved by order of the Bankruptcy Court.

                 4.     “Administrative Expense Claims Objection Deadline” means, (i) with
respect to any Administrative Expense Claim (other than a Professional Fee Claim) becoming
due on or prior to the Effective Date, the later of (a) ninety (90) days after the Effective Date and
(b) thirty (30) days after the timely Filing of the applicable request for payment of such
Administrative Expense Claim and (ii) with respect to any Administrative Expense Claim (other
than a Professional Fee Claim) becoming due after the Effective Date and on or prior to the
Consummation Date, the Business Day which is the later of (a) ninety (90) days after the
Consummation Date and (b) thirty (30) days after the timely Filing of the applicable request for
payment such Administrative Expense Claim..




                                                  2
              Case 18-12808-KG          Doc 345-1       Filed 06/18/19     Page 9 of 60




              5.     “Adversary Dismissal Order” means the Order Granting Voluntary
Dismissal of Adversary Proceeding [Adv. Docket No. 70].

               6.      5. “Adversary Proceeding” means the adversary proceeding commenced
by the Debtors and Emergent Capital, Inc. in the Bankruptcy Court against LNV Corporation,
Silver Point Capital L.P., and GWG Holdings, Inc., Adv. Proc. No. 19-50096 (KG).

                7.     6. “Affiliate” means an “affiliate” as defined in section 101(2) of the
Bankruptcy Code and also includes any other Entity that directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with, such Entity.
For the purposes of this definition, the term “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

                8.      7. “Allowed” means any Claim or Equity Interest (a) that is a Scheduled
Claim that has not been superseded by a filedFiled Proof of Claim or objected to or subject to a
request to estimate by the Scheduled Claims Objection Deadline, or as to which any objection
has been determined by a Final Order to be in favor of the Holder thereof or such request for
estimation resolved by a Final Order in the amount set forth in such Final Order, (b) that is
expressly allowed under thethis Plan (including the DIP Financing Claims and the Prepetition
Lender Secured Claim), (c) that is not Disputed (including for which a Proof of Claim has been
timely Filed in a liquidated and noncontingent amount that has not been objected to by the
Unscheduled Claims Objection Deadline or as to which any such objection has been overruled by
Final Order), (d) that is either allowed or determined by Final Order, or (e) that is agreed to by
the Debtor or Reorganized Debtor, as applicable, and the Holder of such Claim or Equity
Interest.

                9.      8. “Allowed Claim or Equity Interest” means a Claim or an Equity Interest
of the type that has been Allowed.

                 10.   9. “Amended Constituent Documents” means the limited partnership
agreement of White Eagle executed as part of the Prepetition Lender Settlement Agreement, the
limited liability company agreement of WEGP executed as part of the Prepetition Lender
Settlement Agreement, and the power of attorney executed as part of the Prepetition Lender
Settlement Agreement, in each case as amended from time to time in accordance with the
Prepetition Lender Settlement Agreement and the Prepetition Lender Settlement Order.

                 11.     10. “Assets” means all of the right, title, and interest of a Debtor in and to
property of whatever type or nature (including, without limitation, real, personal, mixed,
intellectual, tangible, and intangible property).

                12.     11. “Avoidance Actions” means any and all avoidance, recovery,
subordination or other actions or remedies that may be brought by and on behalf of the Debtors
or their Estates under the Bankruptcy Code or applicable nonbankruptcy law, including, without
limitation, actions or remedies arising under sections 502, 510 or 542-553 of the Bankruptcy
Code.

              13.    12. “Bankruptcy Code” means Titletitle 11 of the United States Code, 11
U.S.C. §§ 101-1532, as amended from time to time and as applicable to the Chapter 11 Cases.




                                                    3
            Case 18-12808-KG         Doc 345-1       Filed 06/18/19    Page 10 of 60




                14.    13. “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware, or any other court having jurisdiction over the Chapter 11 Cases.

                15.   14. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure
and the Local Rules of the Bankruptcy Court, in each case as amended from time to time and as
applicable to the Chapter 11 Cases.

                16.     15. “Bar Date” means the deadline set by the Bankruptcy Court for the
filing of Proofs of Claim against the Debtors as set forth in the Bar Date Order.

               17.    16. “Bar Date Order” means the order entered by the Bankruptcy Court in
the Chapter 11 Cases setting the Bar DateOrder (I) Establishing Bar Dates for Filing Proofs of
Claim and (II) Approving the Form and Manner of Notice Thereof [Docket No. 315].

               18.     17. “Business Day” means any day, other than a Saturday, Sunday or
“legal holiday” (as defined in Bankruptcy Rule 9006(a)).

               19.    18. “Cash” means the legal tender of the United States of America or the
equivalent thereof.

               20.    19. “Cash Collateral” means “cash collateral” (as such term is defined in
section 363 of the Bankruptcy Code) in which the Lender Parties have an interest.

                21.       20. “Causes of Action” means any action, claim, cross-claim, third-party
claim, cause of action, controversy, demand, right, Lien, indemnity, contribution, guaranty, suit,
obligation, liability, debt, damage, judgment, account, defense, remedy, offset, power, privilege,
license and franchise of any kind or character whatsoever, in each case whether known,
unknown, contingent or non-contingent, matured or unmatured, suspected or unsuspected,
liquidated or unliquidated, disputed or undisputed, foreseen or unforeseen, direct or indirect,
choate or inchoate, secured or unsecured, assertable directly or derivatively (including, without
limitation, under alter ego theories), whether arising before, on, or after the Petition Date, in
contract or in tort, in law or in equity or pursuant to any other theory of law. For the avoidance
of doubt, Cause of Action includes: (a) any right of setoff, counterclaim or recoupment and any
claim for breach of contract or for breach of duties imposed by law or in equity; (b) the right to
object to Claims or Equity Interests; (c) any claim pursuant to section 362 or chapter 5 of the
Bankruptcy Code; (d) any claim or defense including fraud, mistake, duress and usury, and any
other defenses set forth in section 558 of the Bankruptcy Code; and (de) any claims under any
state or foreign law, including, without limitation, any fraudulent transfer or similar claims.

               22.    21. “Chapter 11 Cases” means, with respect to a Debtor, such Debtor’s
case under chapter 11 of the Bankruptcy Code commenced on the Petition Date in the
Bankruptcy Court, jointly administered with all other Debtors’ cases under chapter 11 of the
Bankruptcy Code as of December 17, 2018, and styled In re White Eagle Asset Portfolio, LP, et
al., Case No. 18-12808 (KG).

               23.   22. “Claim” means any “claim” against any Debtor as defined in section
101(5) of the Bankruptcy Code.

                24.      23. “Class” means a category of Holders of Claims or Equity Interests as
set forth in Article III hereof pursuant to section 1122(a) of the Bankruptcy Code.




                                                 4
            Case 18-12808-KG          Doc 345-1       Filed 06/18/19    Page 11 of 60




                 25.    24. “Collateral” means all of the Assets and property of the Debtors as set
forth in the Prepetition Loan Agreement and the other Transaction Documents (as defined in the
Prepetition Loan Agreement), including (i) White Eagle’s portfolio of life insurance policies, (ii)
all rights, claims, and causes of action related to or arising from such policies (including potential
or pending actions to recover and receive proceeds of such policies), (iii) general intangibles
(including accounts receivable) and (iv) the equity interests in White Eagle.

             26.     25. “Confirmation Date” means the date on which the clerk of the
Bankruptcy Court enters the Confirmation Order on the docket of the Bankruptcy Court.

              27.      26. “Confirmation Hearing” means the hearing held by the Bankruptcy
Court pursuant to section 1128 of the Bankruptcy Code to consider confirmation of this Plan, as
such hearing may be adjourned or continued from time to time.

               28.    27. “Confirmation Order” means the order of the Bankruptcy Court both
confirming this Plan pursuant to section 1129 of the Bankruptcy Code and approving the
Disclosure Statement.

               29.     28. “Consummation Date” means the date on which the Prepetition Lender
Secured Claim has been satisfied in full consistent with the terms of this Plan, the Prepetition
Lender Settlement Agreement, and the Prepetition Lender Settlement Order, either by (i)
payment in full of the Early Payoff Amount or the Payoff Amount, as applicable, to the
Prepetition Agent, which must occur no later than the Outside Closing Date, or (ii) the transfer of
any unsold Collateral to the Lender Parties after the Outside Closing Date.

                 30.    29. “Debtor(s)” means, individually, White Eagle Asset Portfolio, LP,
Lamington Road Designated Activity Company, and White Eagle General Partner, LLC, in each
case, in their capacities as debtors in the Chapter 11 Cases.

               31.      30. “Debtor(s) in Possession” means, individually, each Debtor, as debtor
in possession in their Chapter 11 Cases as of the Petition Date and, collectively, all Debtors, as
debtors in possession in the Chapter 11 Cases.

               32.    31. “DIP Financing Claim” means any Claim asserted against the Debtors
arising under the DIP Financing Documents.
                33.    32. “DIP Financing Documents” means any order, loan agreement,
security or pledge agreement, or other ancillary documents, each as amended, modified, or
supplemented in accordance with the terms thereof, pursuant to which debtor-in-possession
financing is extended to the Debtors, including by the Lender Parties or any Affiliate of the
Lender Parties. The DIP Financing Documents shall have a maturity date that is no later than the
Outside Closing Date.

              34.   33. “DIP Liens” means the liens and security interests securing the DIP
Financing Claim under the DIP Financing Documents.

                 35.   34. “Disallowed” means, as to any Claim (or portion thereof) or Equity
Interest, a Claim or Equity Interest against any Debtor that (i) has been disallowed by a Final
Order, (ii) is an Unscheduled Claim as to which no Proof of Claim has been filedFiled by the Bar
Date or deemed timely filedFiled pursuant to any Final Order, or (iii) has been agreed to by the
holder of such Claim and the applicable Debtor to be equal to $0 or to be expunged.




                                                  5
            Case 18-12808-KG         Doc 345-1        Filed 06/18/19    Page 12 of 60




               36.     35. “Disclosure Statement” means that certain Disclosure Statement for
Debtors’ Amended Joint Chapter 11 Plan of Reorganization, as amended, supplemented, or
modified from time to time and describes this Plan, including all exhibits and schedules thereto
and references therein that relate to this Plan.

                37.    36. “Disputed” means, as to any Claim (or portion thereof) or Equity
Interest against the Debtors that has not been Allowed or Disallowed, (i) if no Proof of Claim has
been filedFiled by the Bar Date, the Administrative Expense Claims Bar Date or the Professional
Fee Claims Bar Date, as applicable, a Scheduled Claim which is the subject of an objection or
requestmotion for estimation filedFiled by the Scheduled Claims Objection Deadline in
accordance with the Bar Date Order, thethis Plan, the Bankruptcy Code, the Bankruptcy Rules, or
the Confirmation Order, which has not been withdrawn or determined by a Final Order; (ii) if a
Proof of Claim for any Unscheduled Claim other than an Administrative Expense Claim or
Professional Fee Claim has been filedFiled by the Bar Date and has been objected to or subject to
a motion to estimate Filed by the Unscheduled Claims Objection Deadline, which has not been
withdrawn or determined by a Final Order; and (iii) if a request for payment of an Administrative
Expense Claim or Professional Fee Claim has been filedFiled by the Administrative Expense
Claims Bar Date or Professional Fee Claims Bar Date, respectively, any such Administrative
Expense Claim or Professional Fee Claim that has been objected to or subject to a motion to
estimate Filed by the Administrative Expense Claims Objection Deadline or the Professional Fee
Claims Objection Deadline, respectively, which has not been withdrawn or determined by a Final
Order; provided that the Prepetition Lender Secured Claim and the DIP Financing Claims are not
Disputed.

               38.     37. “Disputed Claims Reserve” has the meaning set forth in Section VII.C.

                39.     38. “Distribution Agent” means the Debtors or the Reorganized Debtors,
as applicable, or any party designated by the Debtors or the Reorganized Debtors, as applicable,
to serve as distribution agent under this Plan.

               40.    39. “Distribution Record Date” means the date for determining which
Holders of Claims and Equity Interests are eligible to receive distributions hereunder, which date
shall be the Confirmation Date.
              41.    40. “Early Payoff Amount” has the meaning set forth in the Prepetition
Lender Settlement Agreement.

                42.    41. “Effective Date” means the Business Day that this Plan becomes
effective as provided in Article IX hereof.

             43.    42. “Entity” means any “entity” as defined in section 101(15) of the
Bankruptcy Code and also includes any Person or any other entity.

                44.     43. “Equity Interest” means any Equity Security in any Debtor, including,
without limitation, all issued, unissued, authorized or outstanding partnership interests, shares of
stock or limited company interests, provided that the term “Equity Interest” does not include any
“Participation Interest” (as defined in the Prepetition Loan Agreement) or any other interest that
may be asserted by the Prepetition Agent or the Prepetition Lender in connection with the
Prepetition Loan Agreement. Any interests asserted by the Prepetition Agent and the Prepetition
Lender with respect to the Debtors are addressed and resolved pursuant to the terms of the
Prepetition Lender Settlement Agreement and the Prepetition Lender Settlement Order.




                                                  6
            Case 18-12808-KG          Doc 345-1       Filed 06/18/19   Page 13 of 60




               45.   44. “Equity Security” means an “equity security” as defined in section
101(16) of the Bankruptcy Code.

                46.    45. “Estates” means the bankruptcy estates of the Debtors created by
virtue of section 541 of the Bankruptcy Code upon the commencement of the Chapter 11 Cases.

               47.    46. “Estimation Motion” means the Motion of Debtors Pursuant to 11
U.S.C. §§ 502(c) and 105(a) to Estimate Secured Claims of LNV Corporation and CLMG Corp.
for Distribution Purposes [Docket No. 200].

              48.    47. “Exculpated Parties” means, collectively, the Debtors, the
Reorganized Debtors, the Liquidation Agent, Maple, the Lender Parties, and each of their
Related PersonsDebtors’ directors, officers, and managers who served in such capacity during the
Chapter 11 Cases, and the Debtors’ professionals retained in these Chapter 11 Cases.

                 49.    48. “Executory Contract” means a contract to which any Debtor is a party
that is subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

               50.    49. “Exhibit” means an exhibit annexed hereto or to the Disclosure
Statement (as such exhibits are amended, modified or otherwise supplemented from time to
time), which are incorporated by reference herein.

             51.      50. “File” or “Filed” or “Filing” means file, filed or filing with the
Bankruptcy Court or its authorized designee in the Chapter 11 Cases.

                52.     51. “Final Order” means an order or judgment of the Bankruptcy Court,
which is in full force and effect, and as to which the time to appeal, petition for certiorari, or
move for a new trial, reargument or rehearing has expired and as to which no appeal, petition for
certiorari, or other proceedings for a new trial, reargument or rehearing shall then be pending or
as to which any right to appeal, petition for certiorari, new trial, reargument, or rehearing shall
have been waived in writing in form and substance satisfactory to the Debtors or the Reorganized
Debtors, or, in the event that an appeal, writ of certiorari, new trial, reargument, or rehearing
thereof has been sought, such order of the Bankruptcy Court shall have been determined by the
highest court to which such order was appealed, or certiorari, new trial, reargument or rehearing
shall have been denied and the time to take any further appeal, petition for certiorari, or move for
a new trial, reargument or rehearing shall have expired; provided, however, that the possibility
that a motion under Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under
the Bankruptcy Rules, may be Filed with respect to such order shall not preclude such order from
being a Final Order.

                53.    52. “General Unsecured Claim” means any prepetition Claim against any
Debtor that is not a/an: (a) Administrative Expense Claim; (b) Priority Tax Claim; (c) DIP
Financing Claim; (d) Professional Fee Claim; (e) Other Priority Claim; (df) Other Secured
Claim; (eg) Prepetition Lender Secured Claim; (fh) Intercompany Claim; or (gi) Equity Interest.

              54.      53. “Governmental Unit” means a “governmental unit” as defined in
section 101(27) of the Bankruptcy Code.

                  55.   54. “Holder” means an Entity holding a Claim against, or Equity Interest
in, any Debtor.




                                                  7
             Case 18-12808-KG         Doc 345-1        Filed 06/18/19    Page 14 of 60




                56.    55. “Impaired” means, when used in reference to a Claim or Equity
Interest, a Claim or Equity Interest that is impaired within the meaning of section 1124 of the
Bankruptcy Code.

                 57.     56. “Initial Distribution Date” means, subject to the “Treatment” sections
in Article III hereof, the date that is on or as soon as reasonably practicable after the Effective
Date, when distributions under this Plan shall commence to Holders of Allowed Claims and
Equity Interests.

               58.      57. “Insolvency or Liquidation Proceeding” means any voluntary or
involuntary case or proceeding under the Bankruptcy Code or any other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and affecting the rights
of creditors generally.

               59.     58. “Insurance Policies” means all insurance policies maintained by the
Debtors as of the Petition Date, including all life insurance policies or life settlements in respect
of which any of the Debtors is a direct or indirect owner or is beneficiary.

                60.    59. “Intercompany Claims” means any Claims (whether for subordination,
contribution, reimbursement, or otherwise) of a Debtor or an Affiliate thereof against any other
Debtor, including (i) the purported $5,385,975.90 Claim held by Imperial Finance and Trading,
LLC against White Eagle, (ii) the intercompany notes between Markley Asset Portfolio LLP and
Lamington Road Designated Activity Company, and (iii) any Claims of a non-Debtor Affiliate of
a Debtor on account of payment by such non-Debtor Affiliate of any Scheduled Claims.

               61.  60. “Lender Parties” means, together, LNV Corporation, a Nevada
corporation, and CLMG Corp., a Texas corporation.

               62.      61. “Lien” means a “lien” as defined in section 101(37) of the Bankruptcy
Code and, with respect to any asset, includes, without limitation, any mortgage, lien, pledge,
charge, security interest or other encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in respect of such asset.
               62.    “Lincoln Benefit Settlement Agreement” has the meaning set forth in the
Prepetition Lender Settlement Agreement.

                63.    “Liquidation Agent” means Joseph J. Farnan, Jr. or any replacement
pursuant to (and in accordance with) the Amended Constituent Documents (including any and all
rights of the Lender Parties thereunder).

              64.     “Litigation Claims” means the claims, rights of action, suits or
proceedings, whether in law or in equity, whether known or unknown, that any Debtor or Estate
may hold against any Entity, including, without limitation, the Causes of Action of the Debtors.

               65.    “Local Rules” means the Local Rules of Bankruptcy Practice and
Procedure of the United States Bankruptcy Court for the District of Delaware.

              66.     “Maple” means, together, Maple Life Analytics, LLC and Brean Capital,
LLC, as due diligence and marketing agent to the Debtors pursuant to the Prepetition Lender
Settlement Agreement and the Prepetition Lender Settlement Order.



                                                   8
              Case 18-12808-KG       Doc 345-1       Filed 06/18/19   Page 15 of 60




              67.   “Non-Debtor Affiliates” means Emergent Capital, Inc., Imperial Finance
and Trading, LLC, Lamington Road Bermuda, LTD; OLIPP IV, LLC and Markley Asset
Portfolio, LLC.

              68.    “Ordinary Course Professionals Order” means the Order Authorizing
Debtors to Retain, Employ, and Compensate Certain Professionals Utilized By Debtors in the
Ordinary Course of Business [Docket No. 80].

                69.    “Other Priority Claim” means any Claim other than an Intercompany
Claim accorded priority in right of payment under section 507(a) of the Bankruptcy Code, other
than a Priority Tax Claim or an Administrative Expense Claim.

             70.    “Other Secured Claim” means any Secured Claim other than a Prepetition
Lender Secured Claim or an Intercompany Claim.

               71.    “Outside Closing Date” means December 30, 2019 at 12:00 noon (New
York time).

              72.   “Payoff Amount” has the meaning set forth in the Prepetition Lender
Settlement Agreement.

                73.     “Person” means a “person” as defined in section 101(41) of the
Bankruptcy Code and also includes any natural person, individual, corporation, company, general
or limited partnership, limited liability company, unincorporated organization firm, trust, estate,
business trust, association, joint stock company, joint venture, government, governmental
agency, Governmental Unit or any subdivision thereof, the United States Trustee, or any other
entity, whether acting in an individual, fiduciary or other capacity.

              74.     “Petition Date” means the date on which each Debtor commenced its
respective Chapter 11 Case (i.e., November 14, 2018 with respect to Lamington Road Designated
Activity Company and White Eagle General Partner, LLC and December 13, 2018 with respect
to White Eagle).

               75.     “Plan” means this Debtors’ Second Amended Joint Chapter 11 Plan of
Reorganization, including the Exhibits and the Plan Documents and all supplements, appendices,
and schedules thereto, either in its present form or as the same may be altered, amended,
modified or otherwise supplemented from time to time.

              76.    “Plan Distribution” means the payment or distribution of consideration to
Holders of Allowed Claims and Allowed Equity Interests under this Plan.

               77.     “Plan Documents” means any of the documents, other than this Plan, to be
executed, delivered, assumed, or performed in connection with the occurrence of the Effective
Date, including, without limitation, the documents effectuating the Prepetition Lender Settlement
Agreement, and as may be modified consistent with the terms hereof.

               78.     “Plan Schedule” means a schedule annexed to either the Plan Supplement
or as an appendix to the Disclosure Statement (as amended, modified or otherwise supplemented
from time to time with the consent of the Lender Parties), or Filed as part of the Plan
Supplement.




                                                 9
            Case 18-12808-KG         Doc 345-1        Filed 06/18/19   Page 16 of 60




                 79.     “Plan Supplement” means, collectively, the compilation of documents and
forms of documents, and all exhibits, attachments, schedules, agreements, documents and
instruments referred to therein, ancillary or otherwise, including, without limitation, the Exhibits
and Plan Schedules, all of which are incorporated by reference into, and are in integral part of,
this Plan, as all of the same may be amended, modified, replaced and/or supplemented from time
to time with the consent of the Lender Parties, which, if necessary, shall be Filed with the
Bankruptcy Court on or before five (5) Business Days prior to the Confirmation Hearing (unless
otherwise ordered by the Bankruptcy Court).80.        “Postpetition” means the time period
beginning immediately upon the filing of the Chapter 11 Cases and ending on the Consummation
Date.

               79.    81. “Prepetition Agent” means CLMG Corp. in its capacity as
administrative agent and collateral agent under the Prepetition Loan Agreement, and its
successors and assigns.

              80.      82. “Prepetition Lender” means LNV Corporation, in its capacity as lender
under the Prepetition Loan Agreement, and any successors and assigns thereof.

                81.      83. “Prepetition Lender Lien” means the valid first priority lien on and
security interest in all Collateral securing the Prepetition Lender Secured Claim.

                82.   84. “Prepetition Lender Secured Claim” means any Claim arising under
the Prepetition Loan Agreement and the documents ancillary thereto.

                 83.     85. “Prepetition Lender Settlement Agreement” means the Settlement
Agreement dated as of May 24, 2019 by and between: (i) the Debtors, (ii) the Non-Debtor
Affiliates, and (iii) the Prepetition Agent and the Prepetition Lender (including the exhibits
thereto), a copy of which is annexed hereto as Exhibit A and the terms of which are incorporated
in this Plan in their entirety.

                84.   86. “Prepetition Lender Settlement Documents” means, collectively, the
Prepetition Lender Settlement Agreement, the Prepetition Lender Settlement Order, and the
Amended Constituent Documents, the terms of each of which are incorporated in this Plan in
their entirety.
              85.     87. “Prepetition Lender Settlement Order” means the order of the
Bankruptcy Court approving the Prepetition Lender Settlement Agreement. The Prepetition
Lender Settlement Order shall be in form and substance acceptable to the Prepetition AgentOrder
Pursuant to Sections 105(a) and 363(b) of the Bankruptcy Code and Bankruptcy Rule 9019
Approving Settlement Between Debtors, Certain Non-Debtor Affiliates, and Lender Parties
[Docket No. 316].

               86.     88. “Prepetition Loan Agreement” means the Second Amended and
Restated Loan and Security Agreement dated as of January 31, 2017 by and among White Eagle,
as borrower, the Prepetition Agent, Imperial Finance & Trading, LLC, as initial servicer, initial
portfolio manager, and as guarantor, Lamington Road Bermuda Ltd., as portfolio manager, the
Prepetition Lender, as sole lender, and the Prepetition Agent, as administrative agent (as
amended, waived, supplemented, or as otherwise modified from time to time).

               87.      89. “Priority Tax Claim” means any Claim of a Governmental Unit of the
kind specified in section 507(a)(8) of the Bankruptcy Code.




                                                 10
            Case 18-12808-KG          Doc 345-1       Filed 06/18/19    Page 17 of 60




              88.     90. “Pro Rata” means the proportion that (a) the Allowed amount of a
Claim or Equity Interest in a particular Class bears to (b) the aggregate Allowed amount of all
Claims or Equity Interests in such Class, unless this Plan provides otherwise.

               89.    91. “Professional” means (a) any Entity employed in the Chapter 11 Cases
pursuant to section 327, 363 or 1103 of the Bankruptcy Code or otherwise and (b) any Entity
seeking compensation or reimbursement of expenses in connection with the Chapter 11 Cases
pursuant to section 503(b)(4) of the Bankruptcy Code.

               90.    92. “Professional Fee Claim” means a Claim under sections 328, 330(a),
331, 363, 503 or 1103 of the Bankruptcy Code for Accrued Professional Compensation.

                91.     93. “Professional Fee Claims Bar Date” means (i) with respect to
Professional Fee Claims becoming due on or prior to the Effective Date, the Business Day which
is sixty (60) days after the Effective Date or such other date as approved by order of the
Bankruptcy Court and (ii) with respect to Professional Fee Claims becoming due after the
Effective Date and on or prior to the Consummation Date, the Business Day which is sixty (60)
days after the Consummation Date or such other date as approved by order of the Bankruptcy
Court.

                 92.     94. “Professional Fee Claims Objection Deadline” means, (i) with respect
to any Professional Fee Claim arising on or prior to the Effective Date, the later of (a) ninety (90)
days after the Effective Date and (b) thirty (30) days after the timely Filing of the applicable
request for payment of such Professional Fee Claim and (ii) with respect to any Professional Fee
Claim after the Effective Date and on or prior to the Consummation Date, the Business Day the
later of (a) ninety (90) days after the Consummation Date and (b) thirty (30) days after the timely
Filing of the applicable request for payment such Professional Fee Claim.

              93.      95. “Proof of Claim” means a proof of Claim or Equity Interest Filed
against any Debtor in the Chapter 11 Cases.

                94.     96. “Reinstated” means, with respect to any Claim, (a) leaving unaltered
the legal, equitable, and contractual rights to which a Claim entitles the Holder of such Claim in
accordance with section 1124 of the Bankruptcy Code or (b) notwithstanding any contractual
provision or applicable law that entitles the Holder of such Claim to demand or receive
accelerated payment of such Claim after the occurrence of a default: (i) curing any such default
that occurred before or after the Petition Date, other than a default of a kind specified in section
365(b)(2) of the Bankruptcy Code or of a kind that section 365(b)(2) of the Bankruptcy Code
expressly does not require to be cured; (ii) reinstating the maturity of such Claim as such
maturity existed before such default; (iii) compensating the Holder of such Claim for any
damages incurred as a result of any reasonable reliance by such Holder on such contractual
provision or such applicable law; (iv) if such Claim arises from any failure to perform a
non-monetary obligation, other than a default arising from failure to operate a non-residential real
property lease subject to section 365(b)(1)(A) of the Bankruptcy Code, compensating the Holder
of such Claim (other than any Debtor or an insider of any Debtor) for any actual pecuniary loss
incurred by such Holder as a result of such failure; and (v) not otherwise altering the legal,
equitable, or contractual rights to which such Claim entitles the Holder of such Claim.

                95.    97. “Related Persons” means, with respect to any Person, such Person’s
predecessors, successors, assigns and Affiliates (whether by operation of law or otherwise), and
each of their respective present and former officers, directors, employees, managers, managing
members, financial advisors, attorneys, accountants, investment bankers, consultants,



                                                 11
            Case 18-12808-KG         Doc 345-1        Filed 06/18/19   Page 18 of 60



professionals, advisors, shareholders, principals, partners, members, employees, subsidiaries,
divisions, management companies, and other representatives, in each case acting in such
capacity.

                96.     98. “Released Parties” means, collectively, each in its capacity as such:
(a) the Debtors; (b) the Reorganized Debtors; (c) the Non-Debtor Affiliates; (d) the Lender
Parties; and (e) the Related Persons of each of (a) through (d) of the foregoing.

                97.    99. “Releasing Debtor Parties” means each of the Debtors and each of the
Reorganized Debtors, each in their individual capacities and as debtors-in-possession, and each
of their respective Related Persons.

               98.      100. “Releasing Parties” means, collectively, each in its capacity as such,
Holders of Claims, including the Prepetition Agent and the Prepetition Lender, and the Holders
of Equity Interests, including the Non-Debtor Affiliates, that are Unimpaired under this Plan and
the Related Persons thereof.

                99.    101. “Reorganized Debtors” means each of the Debtors, as reorganized
pursuant to this Plan on or after the Consummation Date.

               100. 102. “Restructuring” means the financial restructuring of the Debtors, the
principal terms of which are set forth in this Plan, the Disclosure Statement, and the Prepetition
Lender Settlement Documents.

                101. 103. “Restructuring Transactions” means one or more transactions
pursuant to section 1123(a)(5)(D) of the Bankruptcy Code to occur on the Effective Date or as
soon as reasonably practicable thereafter (except as otherwise specified herein) that may be
necessary or appropriate to effect any transaction described in, approved by, contemplated by, or
necessary to effectuate this Plan, including (a) the execution and delivery of appropriate
agreements or other documents containing terms that are consistent with or reasonably necessary
to implement the terms of this Plan and that satisfy the requirements of applicable law; (b) the
execution and delivery of appropriate instruments of transfer, assignment, assumption, or
delegation of any property, right, liability, duty, or obligation on terms consistent with the terms
of thethis Plan and the Plan Documents; and (c) all other actions that the Debtors or Reorganized
Debtors, as applicable, determine are necessary or appropriate and consistent with thethis Plan
and the Plan Documents.
              102. 104. “Sale Deadlines” has the meaning set forth in the Prepetition Lender
Settlement Agreement.

              103. 105. “Sale Process” has the meaning set forth in the Prepetition Lender
Settlement Agreement.

              104. 106. “Sale Trigger Event” has the meaning set forth in the Prepetition
Lender Settlement Agreement.

                 105. 107. “Scheduled Claim” means a Claim that appears on the Schedules and
is not listed at $0 or marked as unliquidated, contingent, or disputed.

                 106. 108. “Scheduled Claims Objection Deadline” means the deadline for the
Debtors, the Lender Parties, or any other party in interest to object to any Scheduled Claims as
set forth in the Bar Date Order.




                                                 12
             Case 18-12808-KG          Doc 345-1       Filed 06/18/19     Page 19 of 60




                107. 109. “Scheduled Claims Objection Reply Deadline” means the deadline for
the Holder of a Scheduled Claim to reply to an objection asserted by the Debtors, the Lender
Parties, or any other party in interest by the Scheduled Claims Objection Deadline. 110.
“Schedules” means the schedules of Assets and liabilities, statements of financial affairs, lists of
Holders of Claims and Equity Interests and all amendments or supplements thereto Filed by the
Debtors with the Bankruptcy Court.

                108. 111. “Secured Claim” means a Claim that is secured by a Lien on property
in which any Debtor’s Estate has an interest or that is subject to setoff under section 553 of the
Bankruptcy Code, to the extent of the value of the Claim Holder’s interest in such Estate’s
interest in such property or to the extent of the amount subject to setoff, as applicable, as
determined pursuant to section 506(a) of the Bankruptcy Code or, in the case of setoff, pursuant
to section 553 of the Bankruptcy Code.

              109. 112. “Security” or “security” means any security as such term is defined in
section 101(49) of the Bankruptcy Code.

                110. 113. “Stamp or Similar Tax” means any stamp tax, recording tax, personal
property tax, conveyance fee, intangibles or similar tax, real estate transfer tax, sales tax, use tax,
transaction privilege tax (including, without limitation, such taxes on prime contracting and
owner-builder sales), privilege taxes (including, without limitation, privilege taxes on
construction contracting with regard to speculative builders and owner builders), and other
similar taxes imposed or assessed by any Governmental Unit.

               111.    “Statutory Fees” means fees payable pursuant to 28 U.S.C. § 1930.

                112. 114. “Unexpired Lease” means a lease to which any Debtor is a party that
is subject to assumption or rejection under section 365 of the Bankruptcy Code.

                 113. 115. “Unimpaired” means, with respect to a Class of Claims or Equity
Interests that is not impaired within the meaning of section 1124 of the Bankruptcy Code.

               114. 116. “Unscheduled Claim” means any Claim that does not appear on the
Schedules or that appears on the Schedules and is listed at $0 or marked as unliquidated,
contingent, or disputed for which a Proof of Claim is filed by the Holder of such Claim on or
before the Bar Date.

               115. 117. “Unscheduled Claims Objection Deadline” means the deadline for
the Debtors, the Lender Parties, or any other party in interest to object to any Unscheduled
Claims as set forth in the Bar Date Order.

                118. “Unscheduled Claims Objection Reply Deadline” means the deadline for
the Holder of a Unscheduled Claim to reply to an objection asserted by the Debtors, the Lender
Parties, or any other party in interest by the Unscheduled Claims Objection Deadline.

               116.    119. “White Eagle” means Debtor White Eagle Asset Portfolio, LP.




                                                  13
            Case 18-12808-KG        Doc 345-1       Filed 06/18/19   Page 20 of 60




                              ARTICLE II.
            ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS

A.     Administrative Expense Claims
        On the later of the Effective Date or the date on which an Administrative Expense Claim
becomes an Allowed Administrative Expense Claim, or, in each such case, as soon as practicable
thereafter, each Holder of an Allowed Administrative Expense Claim (other than Professional
Fee Claims) will receive, in full satisfaction, settlement, discharge and release of, and in
exchange for, such Allowed Administrative Expense Claim either (i) payment in full in Cash for
the unpaid portion of such Allowed Administrative Expense Claim; or (ii) such other less
favorable treatment as agreed to in writing by the Debtors or Reorganized Debtors, as applicable,
and such Holder; provided, however, that Administrative Expense Claims incurred by the
Debtors in the ordinary course of business may be paid in the ordinary course of business in the
discretion of the Debtors or Reorganized Debtors, as applicable, in accordance with such
applicable terms and conditions relating thereto and the DIP Financing Documents without
further notice to or order of the Bankruptcy Court. All statutory fees payable under 28 U.S.C. §
1930(a)Statutory Fees shall be paid as such fees become due.

        In the event that an Administrative Expense Claim (other than a Professional Fee Claim)
is not paid by the Debtors in the ordinary course, the Holder of such Administrative Expense
Claim (other than an Administrative Expense Claim as specified in subparagraph (B) or (C) of
section 503(b)(1) of the Bankruptcy Code held by a Governmental Unit) must File, on or before
the applicable Administrative Expense Claims Bar Date, and serve on the Debtors or the
Reorganized Debtors, as applicable, and such other Entities who are designated by the
Bankruptcy Rules, the Confirmation Order or other order of the Bankruptcy Court, an application
for allowance and payment of such Administrative Expense Claim.

        Objections to any Administrative Expense Claim (other than a Professional Fee Claim)
must be Filed and served on the Debtors or the Reorganized Debtors, as applicable, and the
requesting party by the Administrative Expense Claims Objection Deadline. Each Holder of an
Allowed Administrative Expense Claim will be paid by the Debtors or the Reorganized Debtors,
as applicable, in Cash within ten (10) Business Days of entry of the order approving such
Allowed Professional FeeAdministrative Expense Claim.

B.     DIP Financing Claims
       The DIP Financing Claims are hereby deemed Allowed in an amount pursuant to the DIP
Financing Documents. The DIP Financing Claims shall be satisfied by the Debtors in accordance
with the terms of the DIP Financing Documents, and the Prepetition Lender Settlement
Documents.

C.     Professional Fee Claims
        Professionals or other Entities asserting a Professional Fee Claim for services rendered
through the Effective Date must submit fee applications under sections 328, 329 and 330 of the
Bankruptcy Code and, upon entry of an order of the Bankruptcy Court granting such fee
applications, such Professional Fee Claim shall promptly be paid in Cash in full to the extent
provided in such order.Professionals or other Entities asserting a Professional Fee Claim for
services rendered from the Effective Date through the Consummation Date must File, on or
before the Professional Fee Claims Bar Date, and serve on the Debtors or the Reorganized
Debtors, as applicable, and such other Entities who are designated by the Bankruptcy Rules, the



                                               14
             Case 18-12808-KG         Doc 345-1        Filed 06/18/19    Page 21 of 60



Confirmation Order or other order of the Bankruptcy Court an application for final allowance of
such Professional Fee Claim and, upon entry of an order of the Bankruptcy Court granting such
fee application, such Professional Fee Claim shall promptly be paid in Cash in full to the extent
provided in such order; provided that the Debtors or the Reorganized Debtors, as applicable, will
pay Professionals in the ordinary course of business, for any work performed after the
Consummation Date, including those fees and expenses incurred by Professionals in connection
with the implementation, effectiveness, and consummation of the Plan, in each case without
further application or notice to or order of the Bankruptcy Court in full, in Cash, in such amounts
as are Allowed by the Bankruptcy Court in accordance with the order(s) relating to or allowing
any such Professional Fee Claim; provided, further, that any professional who may receive
compensation or reimbursement of expenses pursuant to the Ordinary Course Professionals
Order may continue to receive such compensation and reimbursement of expenses for services
rendered before the ConsummationEffective Date, without further Bankruptcy Court order,
pursuant to the Ordinary Course Professionals Order and the DIP Financing Documents.

        Objections to any Professional Fee Claim must be Filed and served on the Debtors or the
Reorganized Debtors, as applicable, and the requesting party by the Professional Fee Claim
Objection Deadline except as otherwise provided in the Ordinary Course Professionals Order.
Each Holder of an Allowed Professional Fee Claim will be paid by the Debtors or the
Reorganized Debtors, as applicable, in Cash within ten (10) Business Days of entry of the order
approving such Allowed Professional Fee Claim. The Debtors or the Reorganized Debtors, as
applicable, will pay Professionals in the ordinary course of business, for any work performed
after the Effective Date, including those fees and expenses incurred by Professionals in
connection with the implementation, effectiveness, and consummation of this Plan, in each case
without further application or notice to or order of the Bankruptcy Court in full, in Cash, subject
to the DIP Financing Documents; provided, that any Professional seeking payment for work
performed after the Effective Date through the Consummation Date must serve, on or before the
Business Day that is sixty (60) days after the Consummation Date on the Debtors or the
Reorganized Debtors, as applicable, and the Lender Parties a request for payment (which may be
by e-mail transmission), including the relevant invoices, subject to a review by the Lender Parties
for reasonableness upon ten (10) Business Days’ notice; provided, further, that any payment to a
Professional subject to an objection asserted by the Lender Parties during such review period
shall not be paid until such objection is resolved consensually with the Lender Parties or, if
necessary, by the Bankruptcy Court.

D.     Priority Tax Claims
        On or as soon as reasonably practicable after the later of (i) the Initial Distribution Date if
such Priority Tax Claim is an Allowed Priority Tax Claim as of the Effective Date or (ii) the date
on which such Priority Tax Claim becomes an Allowed Priority Tax Claim, each Holder of an
Allowed Priority Tax Claim will receive in full satisfaction, settlement, discharge and release of,
and in exchange for, such Allowed Priority Tax Claim, at the election of the Debtors or
Reorganized Debtors: (a) Cash in an amount equal to the amount of such Allowed Priority Tax
Claim; or (b) such other less favorable treatment as agreed to in writing by the Debtors or
Reorganized Debtors, as applicable, and such Holder. Payment of statutory fees due pursuant to
28 U.S.C. § 1930(a)(6) will be made at all appropriate times until the entry of a final decree;
provided, however, that the Debtors may prepay any or all such Claims at any time, without
premium or penalty.




                                                  15
            Case 18-12808-KG         Doc 345-1        Filed 06/18/19   Page 22 of 60




                                  ARTICLE III.
                      CLASSIFICATION AND TREATMENT OF
                    CLASSIFIED CLAIMS AND EQUITY INTERESTS

A.      Summary
       All Claims and Equity Interests, except Administrative Expense Claims, DIP Financing
Claims, Professional Fee Claims, and Priority Tax Claims, are classified in the Classes set forth
below. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense
Claims and Priority Tax Claims have not been classified.

        The categories of Claims and Equity Interests listed below classify Claims and Equity
Interests for all purposes including, without limitation, confirmation and distribution pursuant to
thethis Plan and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. TheThis Plan
deems a Claim or Equity Interest to be classified in a particular Class only to the extent that the
Claim or Equity Interest qualifies within the description of that Class and will be deemed
classified in a different Class to the extent that any remainder of such Claim or Equity Interest
qualifies within the description of such different Class. A Claim or Equity Interest is in a
particular Class only to the extent that any such Claim or Equity Interest is Allowed in that Class
and has not been paid, released or otherwise settled (in each case, by the Debtors or any other
Entity) prior to the Effective Date.

     Summary of Classification and Treatment of Classified Claims and Equity Interests

Class       Claim                                            Status          Voting Rights
1           Other Priority Claims                            Unimpaired      Deemed to Accept
2           Other Secured Claims                             Unimpaired      Deemed to Accept
3           Prepetition Lender Secured Claim                 Unimpaired      Deemed to Accept
4           General Unsecured Claims                         Unimpaired      Deemed to Accept
5           Intercompany Claims                              Unimpaired      Deemed to Accept
6           Equity Interests in Debtors                      Unimpaired      Deemed to Accept

B.      Elimination of Vacant Classes
        Any Class that, as of the commencement of the Confirmation Hearing, does not have at
least one Holder of a Claim or Equity Interest that is Allowed in an amount greater than zero for
voting purposes shall be considered vacant, deemed eliminated from this Plan for purposes of
voting to accept or reject this Plan, and disregarded for purposes of determining whether this
Plan satisfies section 1129(a)(8) of the Bankruptcy Code with respect to such Class.

C.      Unimpairment of Claims and Equity Interests; No Solicitation or Voting
       All Holders of Allowed Claims and Equity Interests are Unimpaired, are not entitled to
vote on this Plan, and are deemed to accept this Plan.

D.      Cramdown
        If any Class of Claims or Equity Interests is deemed to reject this Plan or is determined to
be entitled to vote on this Plan and does not vote to accept this Plan, the Debtors may (i) seek


                                                 16
            Case 18-12808-KG        Doc 345-1       Filed 06/18/19   Page 23 of 60



confirmation of this Plan under section 1129(b) of the Bankruptcy Code or (ii) amend or modify
this Plan in accordance with the terms hereof and the Bankruptcy Code. If a controversy arises as
to whether any Claims or Equity Interests, or any class of Claims or Equity Interests, are
impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy on
or before the Confirmation Date.

E.     Classification and Treatment of Claims and Equity Interests
              1.      Class 1 – Other Priority Claims

                            Classification: Class 1 consists of the Other Priority Claims.

                            Treatment: On or as soon as reasonably practicable after the later
                             of (i) the Initial Distribution Date if such Class 1 Claim is an
                             Allowed Class 1 Claim on the Effective Date or (ii) the date on
                             which such Class 1 Claim becomes an Allowed Class 1 Claim,
                             each Holder of an Allowed Class 1 Claim will receive in full
                             satisfaction, settlement, discharge and release of, and in exchange
                             for, such Allowed Class 1 Claim, at the election of the Debtors:
                             (A) Cash equal to the amount of such Allowed Class 1 Claim; (B)
                             such other less favorable treatment as to which the Debtors and the
                             Holder of such Allowed Class 1 Claim will have agreed upon in
                             writing; or (C) such other treatment rendering such Claim
                             Unimpaired.

                             Any Allowed Class 1 Claims becoming due after the Effective
                             Date through the Consummation Date will be paid in full in Cash
                             in the ordinary course.

                            Impairment and Voting: Class 1 is Unimpaired, and the Holders of
                             Class 1 Claims are conclusively deemed to have accepted thethis
                             Plan pursuant to section 1126(f) of the Bankruptcy Code.
                             Therefore, the Holders of Class 1 Claims are not entitled to vote to
                             accept or reject thethis Plan and will not be solicited.
              2.      Class 2 – Other Secured Claims
                            Classification: Class 2 consists of the Other Secured Claims.

                            Treatment: On or as soon as reasonably practicable after the later
                             of (i) the Initial Distribution Date if such Class 2 Claim is an
                             Allowed Class 2 Claim on the Effective Date or (ii) the date on
                             which such Class 2 Claim becomes an Allowed Class 2 Claim,
                             each Holder of an Allowed Class 2 Claim will receive in full
                             satisfaction, settlement, discharge and release of, and in exchange
                             for, such Allowed Class 2 Claim, at the election of the Debtors:
                             (A) Cash equal to the amount of such Allowed Class 2 Claim; (B)
                             such other less favorable treatment as to which the Debtors and the
                             Holder of such Allowed Class 2 Claim will have agreed upon in
                             writing; (C) return of such portion of the collateral securing such
                             Allowed Class 2 Claim with a value sufficient to fully satisfy such
                             Claim; or (D) such other treatment rendering such Claim
                             Unimpaired. Except with respect to Claims that are treated in



                                               17
Case 18-12808-KG    Doc 345-1        Filed 06/18/19   Page 24 of 60



              accordance with the preceding clause (C), each Holder of an
              Allowed Other Secured Claim will retain the Liens securing its
              Allowed Other Secured Claim as of the Effective Date until full
              and final payment of such Allowed Other Secured Claim is made
              as provided herein.

             Impairment and Voting: Class 2 is Unimpaired, and the Holders of
              Class 2 Claims are conclusively deemed to have accepted thethis
              Plan pursuant to section 1126(f) of the Bankruptcy Code.
              Therefore, the Holders of Class 2 Claims are not entitled to vote to
              accept or reject thethis Plan and will not be solicited.

 3.    Class 3 – Prepetition Lender Secured Claim

             Classification: Class 3 consists of the Prepetition Lender Secured
              Claim.

             Allowance and Treatment: The Holders of the Prepetition Lender
              Secured Claim have an Allowed Claim against White Eagle in an
              amount equal to the sum of (i) $382,703,913 (i.e., one hundred
              four percent (104%) of the principal amount owed under the
              Prepetition Loan Agreement, plus (ii) the amounts of all accrued
              and unpaid interest at the contractual non-default rate under the
              Prepetition Loan Agreement until November 14, 2018 and at the
              contractual default rate under the Prepetition Loan Agreement (i.e.,
              200 basis points over the contractual non-default rate) from and
              after November 14, 2018 (which shall continue to accrue until the
              Consummation Date), plus (iii) the amounts of all accrued and
              unpaid fees, costs, and expenses, including professional fees
              (which shall continue to accrue until the Consummation Date).

              The Prepetition Lender Secured Claim is secured by the Prepetition
              Lender Lien.

              The Prepetition Lender Secured Claim and the Prepetition Lender
              Lien are not subject to any defense, counterclaim, offset, charge, or
              reduction of any kind, whether at law or in equity.

              Immediately upon the Effective Date, the Holders of the
              Prepetition Lender Secured Claim will receive in full satisfaction,
              settlement, discharge and release of, and in exchange for, the
              Prepetition Lender Secured Claim, all rights and distributions to
              which such Holder is entitled under the terms of the Prepetition
              Lender Settlement Documents, and the DIP Financing Documents
              (including adequate protection payments as set forth therein
              through the Consummation Date).

              Solely as set forth in the Prepetition Lender Settlement Documents,
              the Prepetition Lender Secured Claim and the Prepetition Lender
              Lien will be fully released, terminated, extinguished and
              discharged (i) upon the payment in full in Cash of the Early Payoff
              Amount or the Payoff Amount, as applicable, or (ii) upon the




                                18
Case 18-12808-KG    Doc 345-1       Filed 06/18/19    Page 25 of 60



             transfer of all unsold Collateral to the Prepetition Agent or its
             designee.

            Impairment and Voting: Class 3 is Unimpaired, and the Holders of
             Class 3 Claims are conclusively deemed to have accepted thethis
             Plan pursuant to section 1126(f) of the Bankruptcy Code.
             Therefore, the Holders of Class 3 Claims are not entitled to vote to
             accept or reject thethis Plan and will not be solicited.

 4.    Class 4 – General Unsecured Claims

            Classification: Class 4 consists of the General Unsecured Claims.

            Treatment: Each Holder of an Allowed Class 4 Claim, in full
             satisfaction, settlement, discharge and release of, and in exchange
             for, such Claim shall receive Cash in an amount equal to such
             Allowed Class 4 Claim on the later of: (a) the Effective Date, or as
             soon as practicable thereafter; or (b) the date due in the ordinary
             course of business in accordance with the terms and conditions of
             the particular transaction giving rise to such Allowed Class 4
             Claim.

             Notwithstanding anything to the contrary herein, after the Effective
             Date and subject to the other provisions of thethis Plan, the
             Debtors will have and will retain any and all rights and defenses
             under bankruptcy or nonbankruptcy law that the Debtors had with
             respect to any General Unsecured Claim, except with respect to
             any General Unsecured Claim Allowed by order of the Bankruptcy
             Court.

            Impairment and Voting: Class 4 is Unimpaired, and the Holders of
             Class 4 Claims are conclusively deemed to have accepted thethis
             Plan pursuant to section 1126(f) of the Bankruptcy Code.
             Therefore, the Holders of Class 4 Claims are not entitled to vote to
             accept or reject thethis Plan and will not be solicited.
 5.    Class 5 – Intercompany Claims

            Classification: Class 5 consists of the Intercompany Claims.

            Treatment: As agreed to by the Debtors and the Non-Debtor
             Affiliates, pursuant to the terms of the Prepetition Lender
             Settlement Documents, (i) each Holder of an Allowed Class 5
             Claim, in full satisfaction, settlement, discharge and release of, and
             in exchange for, such Claim shall receive its Pro Rata share of
             Cash remaining, if any, upon the Consummation Date after the
             payment in full in Cash of all other Allowed Claims, including DIP
             Financing Claims, the Prepetition Lender Secured Claim in Class 3
             and Allowed General Unsecured Claims in Class 4 and (ii) if
             unsold Collateral is transferred to the Agent (or its designee) as set
             forth in the Prepetition Lender Settlement Documents, Holders of
             Allowed Class 5 Claims shall not receive any distribution
             hereunder.



                               19
            Case 18-12808-KG          Doc 345-1       Filed 06/18/19    Page 26 of 60




                              Impairment and Voting: Class 5 is Unimpaired, and the Holders of
                               Class 5 Claims are conclusively deemed to have accepted thethis
                               Plan pursuant to section 1126(f) of the Bankruptcy Code.
                               Therefore, the Holders of Class 5 Claims are not entitled to vote to
                               accept or reject thethis Plan and will not be solicited.

               6.      Class 6 – Equity Interests in the Debtors

                              Classification: Class 6 consists of the Equity Interests in the
                               Debtors.

                              Treatment: Pursuant to the Prepetition Lender Settlement
                               Documents, the Holders of the Equity Interests in each of the
                               Debtors as of the Petition Date have agreed that such Equity
                               Interests may be sold or transferred as set forth in the Prepetition
                               Lender Settlement Documents and, if such Equity Interests have
                               not been sold or transferred upon the Consummation Date, such
                               Holders shall retain such Equity Interests in each of the
                               Reorganized Debtors.

                              Impairment and Voting: Class 6 is Unimpaired, and the Holders of
                               Class 6 Equity Interests in the Debtors will be conclusively deemed
                               to have accepted thethis Plan pursuant to section 1126(f) of the
                               Bankruptcy Code. Therefore, Holders of Class 6 Equity Interests
                               in the Debtors are not entitled to vote to accept or reject thethis
                               Plan and will not be solicited.

F.     Special Provision Governing Unimpaired Claims
        Except as otherwise provided in thethis Plan and subject to and consistent with the terms
of the Prepetition Lender Settlement Documents, nothing under thethis Plan will affect the
Debtors’ rights in respect of any Unimpaired Claims, including, without limitation, all rights in
respect of legal and equitable defenses to or setoffs or recoupments against any such Unimpaired
Claims, including the right to cure any arrears or defaults that may exist with respect to contracts
to be assumed under thethis Plan.

G.     Subordinated Claims

        The allowance, classification, and treatment of all Claims under thethis Plan shall take
into account and conform to the contractual, legal, and equitable subordination rights relating
thereto, whether arising under general principles of equitable subordination, section 510(b) of the
Bankruptcy Code, or otherwise. Under section 510 of the Bankruptcy Code, upon written notice,
the Debtors and the Reorganized Debtors reserve the right to re-classify, or to seek to
subordinate, any Claim in accordance with any contractual, legal, or equitable subordination
relating thereto, and the treatment afforded any Claim under thethis Plan that becomes a
subordinated Claim at any time shall be modified to reflect such subordination.




                                                 20
             Case 18-12808-KG         Doc 345-1        Filed 06/18/19    Page 27 of 60




                                  ARTICLE IV.
                       DEEMED ACCEPTANCE OF THETHIS PLAN

A.      Presumed Acceptance of Plan
        All Classes of Claims and Equity Interests are Unimpaired under thethis Plan, and are,
therefore, presumed to have accepted thethis Plan pursuant to section 1126 of the Bankruptcy
Code.

B.      No Presumed Rejection of Plan
        No Class of Claims or Equity Interests is deemed to have rejected thethis Plan pursuant to
section 1126(g) of the Bankruptcy Code.

C.      No Voting Classes
        No Class of Claims or Equity Interests will be entitled to vote to accept or reject thethis
Plan.

                                 ARTICLE V.
                  MEANS FOR IMPLEMENTATION OF THETHIS PLAN

A.      Prepetition Lender Settlement and General Settlement of Claims
        TheThis Plan hereby expressly incorporates all of the terms of the Prepetition Lender
Settlement Documents as if fully set forth herein. The Prepetition Lender Settlement Agreement
became binding on all parties thereto and all parties in interest in the Chapter 11 Cases upon
entry of the Prepetition Lender Settlement Order, which shall continue to be enforceable and
binding in all respects on and after the Effective Date. The Prepetition Lender Settlement
Documents are essential and integral to thethis Plan. As set forth in the Prepetition Lender
Settlement Documents, no Party to the Prepetition Lender Settlement AgreementEntity may seek
to reject the Prepetition Lender Settlement Agreement, any other Prepetition Lender Settlement
Document, or this Plan under section 365 of the Bankruptcy Code (or otherwise) in the Chapter
11 Cases or any other Insolvency or Liquidation Proceeding.
        Further, pursuant to section 1123 of the Bankruptcy Code, and in consideration for the
classification, distributions, releases and other benefits provided under thethis Plan, upon the
Effective Date, the provisions of thethis Plan will constitute a good faith compromise and
settlement of all Claims and Equity Interests and controversies resolved pursuant to thethis Plan,
subject to and consistent with the terms of the Prepetition Lender Settlement Documents. Except
with respect to the DIP Financing Claims, the DIP Liens, the Prepetition Lender Secured Claim,
the Prepetition Lender Lien, and any other Claim or Lien expressly Allowed under thethis Plan,
nothing in thethis Plan or the other Plan Documents constitutes an admission by the Debtors as to
the existence, merits, or amount of the Debtors’ actual present or future liability on account of
any Claim or Lien in accordance with the Confirmation Order effective as of the Effective Date.

B.      Corporate Existence
       Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
the Debtors will continue to exist after the Effective Date as separate legal entities, with all of the
powers of corporations, limited liability companies, and partnerships pursuant to the applicable




                                                  21
              Case 18-12808-KG       Doc 345-1       Filed 06/18/19   Page 28 of 60



law in their states or country of incorporation or organization pursuant to the Amended
Constituent Documents.

       As set forth in the Prepetition Lender Settlement Documents, the Liquidation Agent has
been appointed at each Debtor to do the following:

       (i)     prior to the occurrence of a Sale Trigger Event, take such actions as the
               Liquidation Agent determines in his sole and absolute discretion to be necessary
               or appropriate (including consulting with, directing, and overseeing Maple) for
               White Eagle to be prepared to launch and implement the Sale Process upon the
               occurrence of a Sale Trigger Event; provided that, prior to the occurrence of a
               Sale Trigger Event, the Liquidation Agent shall not take any action to commence
               the marketing of the Collateral to third parties or to otherwise contact potential
               buyers about the Collateral; and

       (ii)    if the Debtors do not pay the Early Payoff Amount in full in Cash to the
               Prepetition Agent prior to the occurrence of a Sale Trigger Event, the Liquidation
               Agent shall, automatically on the next Business Day after the occurrence of such
               Sale Trigger Event and without further order or corporate or other action by the
               Debtor Parties, the Lender Parties, or any other Person, have the sole authority and
               the express mandate to (a) conduct the Sale Process, (b) select winning bids for
               the Collateral, (c) close sale transactions on behalf of the Debtors with respect to
               the Collateral; provided that the Liquidation Agent may not cause the Debtors to
               transfer any Collateral to a purchaser without first (or simultaneously) receiving
               the proceeds of such sale (with any credit bid by the Lender Parties being deemed
               simultaneous receipt of proceeds), (d) prohibit the Debtors from making any
               expenditure not specified in any suchthe DIP Budget (as defined in the Prepetition
               Lender Settlement Agreement) unless such expenditure is approved in writing by
               the Lender Parties, (e) obtain DIP Financing (as defined in the Prepetition Lender
               Settlement Agreement) in accordance with the Prepetition Lender Settlement
               Agreement, (f) take all other actions as he determines in his sole and absolute
               discretion are necessary and appropriate to promptly implement and complete the
               Sale Process and preserve and protect the Collateral (including the
               commencement, defense and settlement of litigation, if necessary), and (g)
               exercise veto rights over any action to be taken by the Debtors that is inconsistent
               with, or that would interfere with or delay timely completion of, the Sale Process.
        Subject to the foregoing exclusive authority and mandate granted to the Liquidation
Agent, the existing management of the Debtors shall retain all of their other respective
management and decision-making powers on behalf of the Debtors. The Liquidation Agent shall
exercise the exclusive powers granted under the Prepetition Lender Settlement Agreement in the
role of Bankruptcy Court-appointed independent liquidation agent and he shall not be an officer,
employee, manager, or director of any of the Debtors.

        The Liquidation Agent shall maximize the proceeds from the sale of the Collateral in the
manner that he determines to be appropriate in his sole and absolute discretion and, in any event,
consistent with traditional fiduciary duties owed by directors and officers of corporations under
Delaware law to constituents of bankruptcy estates subject to complying with the Sale Process in
all respects as set forth in the Prepetition Lender Settlement Documents; provided that the
Liquidation Agent may not, in exercising his rights and duties, contest the Sale Process
(including the Sale Deadlines), in any way or seek any relief from the Bankruptcy Court to
modify the Sale Process (including the Sale Deadlines), or take any other action inconsistent with
the terms of the Prepetition Lender Settlement Documents.



                                                22
             Case 18-12808-KG         Doc 345-1        Filed 06/18/19    Page 29 of 60




        On the Effective Date or as soon thereafter as is reasonably practicable, subject to and
consistent with the terms of the Prepetition Lender Settlement Documents, the Debtors
(including, as appropriate as set forth in the Prepetition Lender Settlement Agreement, at the
direction of the Liquidation Agent) may take all actions as may be necessary or appropriate to
effect any transaction described in, approved by, or necessary or appropriate to effectuate this
Plan, including, without limitation: (i) the execution and delivery of appropriate instruments of
transfer, assignment, assumption, or delegation of any Asset, property, right, liability, debt, or
obligation on terms consistent with the terms of this Plan and having other terms to which the
applicable parties agree; (ii) the filing of appropriate certificates or articles of incorporation and
amendments thereto; and (iii) all other actions that the applicable entities determine to be
necessary or appropriate, including, without limitation, making filings or recordings that may be
required by applicable law.

        On or after the Consummation Date, subject to the Prepetition Lender Settlement
Documents, and without prejudice to the rights of any party to a contract or other agreement with
any Reorganized Debtor, each Reorganized Debtor may take such action not inconsistent with
thethis Plan and as permitted by applicable law and such Reorganized Debtor’s organizational
documents, as such Reorganized Debtor may determine is reasonable and appropriate, including,
without limitation, causing: (i) a Reorganized Debtor to be merged into another Reorganized
Debtor or an affiliate of a Reorganized Debtor; (ii) a Reorganized Debtor to be dissolved; (iii) the
legal name of a Reorganized Debtor to be changed; or (iv) the closure of a Reorganized Debtor’s
Chapter 11 Case on the Consummation Date or any time thereafter, in each case subject to and
consistent with the terms of the Prepetition Lender Settlement Documents.

C.     Vesting of Assets in the Debtors
        Except as otherwise provided in thethis Plan or the Confirmation Order and subject to
and consistent with the terms of the Prepetition Lender Settlement Documents, on or after the
Effective Date, all property and Assets of the Estates (including, without limitation, Causes of
Action and, unless otherwise waived or released pursuant to an order of the Bankruptcy Court or
thethis Plan, Avoidance Actions) will vest in the Debtors, free and clear of all Liens, Claims,
charges or other encumbrances pursuant to section 1141(c) of the Bankruptcy Code except with
respect to such Liens, Claims, charges and other encumbrances that are specifically preserved
under this Plan upon the Effective Date (including the Prepetition Lender Secured Claim, the
Prepetition Lender Lien, the DIP Financing Claim, and the DIP Liens). Notwithstanding the
vesting of such property and Assets in the Debtors on the Effective Date, (i) the Debtors shall
remain obligated to sell or transfer the Collateral in accordance with the Prepetition Lender
Settlement Documents and (ii) the Debtors and the Reorganized Debtors, as applicable, shall
remain obligated to provide Holders of Allowed Claims and Equity Interests with the treatment
set forth in Articles II and III.

        Except as may be otherwise provided in thethis Plan or the Confirmation Order and
subject to and consistent with the terms of the Prepetition Lender Settlement Documents, on and
after the Consummation Date, the Reorganized Debtors may operate their business and may use,
acquire or dispose of property and compromise or settle any Claims without supervision or
approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules. Without limiting the foregoing, the Reorganized Debtors will pay the charges
that they incur after the Consummation Date for Professionals’ fees, disbursements, expenses or
related support services (including reasonable fees relating to the preparation of Professional fee
applications) in the ordinary course of business and without application or notice to, or order of,
the Bankruptcy Court.




                                                  23
            Case 18-12808-KG         Doc 345-1       Filed 06/18/19    Page 30 of 60




D.     Authorized Financing / Sale Process
        As set forth in the Prepetition Lender Settlement Documents, until the occurrence of a
Sale Trigger Event, the Liquidation Agent’s duties and authorities shall be limited to taking such
actions as he determines in his sole and absolute discretion to be necessary or appropriate
(including consulting with, directing, and overseeing Maple) for White Eagle to be prepared to
launch and implement the Sale Process. Subject to and consistent with the terms of the
Prepetition Lender Settlement Documents, if the Debtors fail to pay the Early Payoff Amount to
the Prepetition Agent on or before the occurrence of a Sale Trigger Event, on the next Business
Day, the Liquidation Agent shall have sole power to act on behalf of the Debtors with as
provided in Article V.B.(ii) automatically and without further order or corporate action and shall
take all actions as he determines in his sole and absolute discretion as necessary or appropriate to
exercise his rights and perform his duties in accordance with the terms set forth in the Prepetition
Lender Settlement Documents.

        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
from and after the Effective Date through the occurrence of a Sale Trigger Event, the Debtors
may not sell or transfer any Collateral without approval of the Bankruptcy Court; provided that,
if the Debtors attempt to sell any Collateral prior to the occurrence of a Sale Trigger Event for an
amount which is less than the Early Payoff Amount, the proceeds therefrom (after the payment of
any fees owed to Maple as a result of such sale, as applicable) shall be paid to the Prepetition
Agent to reduce the Allowed Prepetition Lender Claim dollar for dollar (first in satisfaction of
accrued and unpaid interest, fees, costs, and expenses and, then, in satisfaction of principal);
provided, further, that the Lender Parties’ credit bid and objection rights are fully preserved with
respect to any such proposed sale or transfer. If any such sale or transfer is approved by the
Bankruptcy Court after notice and a hearing, the Debtors are authorized, pursuant to section
1123(a) of the Bankruptcy Code and notwithstanding any otherwise applicable nonbankruptcy
law, to enter into and consummate such transaction.

         Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
after the occurrence of a Sale Trigger Event and notwithstanding any applicable nonbankruptcy
law, the Debtors, at the direction of the Liquidation Agent based on the advice of Maple, may sell
any or all of their Assets or property (including the equity interests in White Eagle) without
further notice to or order of the Bankruptcy Court, act or action under applicable law, regulation,
order, or rule or the vote, consent, authorization or approval of any Entity. The Lender Parties
and Emergent shall each have the right to object to any proposed sale of some or all of the
Collateral pursuant to the Sale Process by filing an objection to such sale with the Bankruptcy
Court. So long as the Lender Parties and Emergent receive at least seven (7) days’ notice of the
proposed sale of some or all of the Collateral pursuant to the Sale Process, the filing of such an
objection shall not stay any proposed sale. The burden shall be on the objecting party to obtain
expedited consideration of such objection (to which any opposing party shall not unreasonably
object). At the hearing before the Bankruptcy Court to consider any such objection, the burden
shall be on the objecting party to prove that the sale does not satisfy the requirements of section
363 of the Bankruptcy Code; provided that such objection shall not challenge the adequacy of the
Sale Process as contemplated by the Prepetition Lender Settlement Documents. None of the
filing, the pendency, nor the determination of any such objection shall prevent or stay the
Collateral from being transferred to the Lender Parties on or promptly after the Outside Closing
Date pursuant to the Prepetition Lender Settlement Documents.

       Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
from and after the Effective Date and notwithstanding any applicable nonbankruptcy law, the
Debtors and the Liquidation Agent, as applicable, shall be and are authorized to execute and



                                                24
            Case 18-12808-KG          Doc 345-1       Filed 06/18/19    Page 31 of 60



deliver any loan, financing, and ancillary documents, and shall be and are authorized to execute,
deliver, file, record and issue any other notes, guarantees, deeds of trust, security agreements,
documents (including UCC financing statements), amendments to the foregoing, or agreements
in connection therewith, in each case without further notice to or order of the Bankruptcy Court,
act or action under applicable law, regulation, order, or rule or the vote, consent, authorization or
approval of any Entity; provided that, as set forth in the Prepetition Lender Settlement
Documents, the Debtors may not incur any additional funded indebtedness after the Effective
Date and through the Consummation Date except to the extent the proceeds of which shall be
used simultaneously to pay the DIP Financing Claims and the Prepetition Lender Secured Claim
in full in Cash. Any holder of a lien or security interest whose claimClaim is satisfied under
thethis Plan, shall be required to file terminations of any perfection instruments.

        Except as otherwise provided in thethis Plan or the Confirmation Order, all Cash
necessary for the Debtors and the Reorganized Debtors to make payments required pursuant to
thethis Plan will be obtained pursuant to the DIP Financing Documents and the Debtors and the
Reorganized Debtors’ Cash balances, including Cash from the receipt of Insurance Policy
proceeds; provided that, notwithstanding anything to the contrary herein, the Debtors shall
remain subject to the DIP Financing Documents for the use of Cash Collateral (including
proceeds of DIP Financing) through the Consummation Date, including the budget and permitted
variances and requirement to make adequate protection payments included in the DIP Financing
Documents through the Consummation Date. Cash payments to be made pursuant to thethis Plan
will be made by the Debtors or the Reorganized Debtors, as applicable.

       Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
from and after the Consummation Date and notwithstanding any applicable nonbankruptcy law,
the Reorganized Debtors, at the direction of management, shall be and are authorized to execute
and deliver any sale and ancillary documents with respect to the Reorganized Debtors’ assets,
and shall be and are authorized to execute, deliver, file, record and issue any other purchase
agreements, bills of sale, assignment and transfer documents, amendments to the foregoing, or
agreements in connection therewith, in each case without further notice to or order of the
Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the vote,
consent, authorization or approval of any Entity, subject to the limitations set forth herein.

E.     Treatment of Vacant Classes
        Any Claim or Equity Interest in a Class considered vacant under Article III.B of this Plan
shall receive no Plan Distribution.

F.     No Substantive Consolidation
        TheThis Plan does not provide for substantive consolidation of the Debtors. Each of the
Estates of the Debtors shall remain separate and distinct for all purposes under thethis Plan,
including for purposes of classifying and treating Claims under thethis Plan.

G.     Release of Liens, Claims and Equity Interests
        Except as otherwise provided in thethis Plan or in any contract, instrument, release or
other agreement or document entered into or delivered in connection with thethis Plan and
subject to and consistent with the terms of the Prepetition Lender Settlement Documents, from
and after the Effective Date and concurrently with the applicable distributions made pursuant to
thethis Plan, all Liens, Claims, Equity Interests, mortgages, deeds of trust, or other security
interests against the property of the Estates (other than the Prepetition Lender Secured Claim, the
Prepetition Lender Lien, the DIP Financing Claims and the DIP Liens) will be fully released,



                                                 25
            Case 18-12808-KG         Doc 345-1        Filed 06/18/19    Page 32 of 60



terminated, extinguished and discharged, in each case without further notice to or order of the
Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the vote,
consent, authorization or approval of any Entity. Subject to and consistent with the terms of the
Prepetition Lender Settlement Documents, any Entity holding such Liens or Equity Interests
extinguished pursuant to the prior sentence will, pursuant to section 1142 of the Bankruptcy
Code, promptly execute and deliver to the Debtors or the Reorganized Debtors, as applicable,
such instruments of termination, release, satisfaction and/or assignment (in recordable form) as
may be reasonably requested by the Debtors or the Reorganized Debtors, as applicable.

         Solely as set forth in the Prepetition Lender Settlement Documents, the Prepetition
Lender Secured Claim, the Prepetition Lender Lien, the DIP Financing Claims and the DIP Liens
will be fully released, terminated, extinguished and discharged, in each case (i) upon the payment
in full in Cash of the Early Payoff Amount or the Payoff Amount, as applicable, to the
Prepetition Agent or (ii) upon the transfer of all unsold Collateral to the Prepetition Agent or its
designee.

H.     Certificate of Incorporation and Bylaws
        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
the Debtors shall have executed the Amended Constituent Documents (including the granting of
duties and powers to the Liquidation Agent as set forth in the Prepetition Lender Settlement
Agreement).

       After the Consummation Date, the Reorganized Debtors shall amend or succeedrestate
the Amended Constituent Documents to satisfy the provisions of thethis Plan and the Bankruptcy
Code and the Prepetition Lender Settlement Documents, and will (i) include, among other things,
pursuant to section 1123(a)(6) of the Bankruptcy Code, a provision prohibiting the issuance of
non-voting equity securities, but only to the extent required by section 1123(a)(6) of the
Bankruptcy Code, and (ii) to the extent necessary or appropriate, include such provisions as may
be needed to effectuate and consummate thethis Plan (including the Prepetition Lender
Settlement Agreement) and the transactions contemplated herein.

I.     Management of Debtors
         As of the Effective Date, subject to and consistent with the terms of the Prepetition
Lender Settlement Documents, the initial officers, directors, and managers of the Debtors (except
the Independent Manager as defined in the Prepetition Loan Agreement who was removed
pursuant to the Prepetition Lender Settlement Order) will be the officers, directors, and managers
of the Debtors existing immediately prior to the Effective Date, subject to and consistent with the
terms of the Prepetition Lender Settlement Documents. Except as set forth in the Plan, any other
directors, managers, or officers of the Debtors shall be deemed removed as of the Effective Date,
in each case without further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order, or rule or the vote, consent, authorization or approval of any
Entity.Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will disclose, prior to
the Confirmation Hearing, the identity and affiliations of any Person proposed to serve on the
initial board of directors or as a manager or officer of the Debtors and to the extent such Person is
an insider other than by virtue of being a director, manager or officer, the nature of any
compensation for such Person. Each such director and each and will be compensated on the
same basis as existed immediately prior to the Effective Date. Each such director, officer, and
manager will serve from and after the Effective Date pursuant to applicable law and the terms of
the Amended Constituent Documents and the other constituent and organizational documents of
the Debtors.




                                                 26
            Case 18-12808-KG          Doc 345-1       Filed 06/18/19    Page 33 of 60




J.     Company Action
        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
each of the Debtors, the Reorganized Debtors and the Liquidation Agent, as applicable, may take
any and all actions to execute, deliver, File or record such contracts, instruments, releases and
other agreements or documents and take such actions as may be necessary or appropriate to
effectuate and implement the provisions of thethis Plan or the Prepetition Lender Settlement
Documents, as applicable, in the name of and on behalf of the Debtors or the Reorganized
Debtors, as applicable, and in each case without further notice to or order of the Bankruptcy
Court, act or action under applicable law, regulation, order, or rule or any requirement of further
action, vote or other approval or authorization by the security holders, officers or directors of the
Debtors or the Reorganized Debtors and, as applicable, or by any other Person (except for those
expressly required pursuant to thethis Plan or the Prepetition Lender Settlement Documents).

        Prior to, on or after the Effective Date (as appropriate), all matters provided for pursuant
to thethis Plan that would otherwise require approval of the stockholders, directors, managers or
members of any Debtor or any Affiliate thereof (as of prior to the Effective Date) will be deemed
to have been so approved and will be in effect prior to, on or after the Effective Date (as
appropriate) pursuant to applicable law and without any requirement of further action by the
stockholders, directors, managers or members of such Debtors, or the need for any approvals,
authorizations, actions or consents of any Person.

        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
all matters provided for in thethis Plan involving the legal or corporate structure of any Debtor or
any Reorganized Debtor, as applicable, and any legal or corporate action required by any Debtor
or any Reorganized Debtor as applicable, in connection with thethis Plan, will be deemed to have
occurred and will be in full force and effect in all respects, in each case without further notice to
or order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or
any requirement of further action, vote or other approval or authorization by the security holders,
officers or directors of any Debtor or any Reorganized Debtor, as applicable, or by any other
Person. Subject to and consistent with the terms of the Prepetition Lender Settlement
Documents, on the Effective Date, the appropriate officers of each Debtor and each Reorganized
Debtor, as applicable, as well as the Liquidation Agent, are authorized to issue, execute, deliver,
and consummate the transactions contemplated by, the contracts, agreements, documents,
guarantees, pledges, consents, securities, certificates, resolutions and instruments contemplated
by or described in thethis Plan in the name of and on behalf of the Debtor and each Reorganized
Debtor, as applicable, in each case without further notice to or order of the Bankruptcy Court, act
or action under applicable law, regulation, order, or rule or any requirement of further action,
vote or other approval or authorization by any Person. The secretary and any assistant secretary
of each Debtor and each Reorganized Debtor, as applicable, will be authorized to certify or attest
to any of the foregoing actions.

K.     Cancellation of Notes, Certificates and Instruments
        Except for the purpose of evidencing a right to a distribution under this Plan and except
as otherwise set forth in this Plan (including the provisions regarding assumption of Executory
Contracts and the continued effectiveness of the DIP Financing Documents) and subject to and
consistent with the terms of the Prepetition Lender Settlement Documents, on the Effective Date,
all agreements, instruments, Securities and other documents evidencing any prepetition Claim or
Equity Interest and any rights of any Holder in respect thereof shall be deemed cancelled,
discharged, and of no force or effect. The holders of or parties to such cancelled instruments,
Securities, and other documentation will have no rights arising from or related to such



                                                 27
            Case 18-12808-KG         Doc 345-1       Filed 06/18/19    Page 34 of 60



instruments, Securities, or other documentation or the cancellation thereof, except the rights
provided for pursuant to this Plan, and the obligations of the Debtors thereunder or in any way
related thereto will be fully released, terminated, extinguished and discharged, in each case
without further notice to or order of the Bankruptcy Court, act or action under applicable law,
regulation, order, or rule or any requirement of further action, vote or other approval or
authorization by any Person. Notwithstanding such cancellation and discharge, the Prepetition
Loan Agreement shall continue in effect to the extent necessary to: (1) allow the Prepetition
Lender and the Prepetition Agent to receive Plan Distributions on account of the Allowed
Prepetition Lender Secured Claim and (2) allow the Debtors and the Reorganized Debtors to
make distributions pursuant to thethis Plan and in accordance with the Prepetition Lender
Settlement Documents.

L.     Cancellation of Existing Instruments Governing Security Interests
        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
upon payment or other satisfaction of an Allowed Other Secured Claim or Allowed Prepetition
Lender Secured Claim, or promptly thereafter, the Holder of such Allowed Other Secured Claim
or Allowed Prepetition Lender Secured Claim shall deliver to the Debtors or Reorganized
Debtors, as applicable, any collateral or other property of a Debtor held by such Holder, together
with any termination statements, instruments of satisfaction, or releases of all security interests
with respect to its Allowed Other Secured Claim or Allowed Prepetition Lender Secured Claim
that may be reasonably required to terminate any related financing statements, mortgages,
mechanics’ or other statutory Liens, or lis pendens, or similar interests or documents.

M.     Restructuring Transactions
        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
on the Effective Date or as soon as reasonably practicable thereafter, the Debtors or Reorganized
Debtors, as applicable, may take all actions consistent with this Plan as may be necessary or
appropriate to effect any transaction described in, approved by, contemplated by, or necessary to
effectuate the Restructuring Transactions under and in connection with this Plan.

N.     Plan Documents
        The documents, if any, to be Filed as part of the Plan Documents, including any
amendments, restatements, supplements, or other modifications to such documents, and any
consents, waivers, or other deviations under or from any such documents, shall be incorporated
herein by this reference (including to the applicable definitions in Article I hereof) and fully
enforceable as if stated in full herein.

                                 ARTICLE VI.
                      TREATMENT OF EXECUTORY CONTRACTS

A.     Assumption of Executory Contracts
       On the Effective Date, all Executory Contracts of the Debtors will be deemed assumed in
accordance with, and subject to, the provisions and requirements of sections 365 and 1123 of the
Bankruptcy Code, except for those Executory Contracts (including, without limitation,
employment agreements) that:

                     have previously expired or terminated pursuant to their own terms or by
                      agreement of the parties thereto; or




                                                28
            Case 18-12808-KG         Doc 345-1       Filed 06/18/19    Page 35 of 60




                      have been rejected by order of the Bankruptcy Court.

        The Debtors do not have any Unexpired Leases. Without amending or altering any prior
order of the Bankruptcy Court approving the assumption or rejection of any Executory Contract
or Unexpired Lease, entry of the Confirmation Order by the Bankruptcy Court will constitute
approval of such assumptions pursuant to sections 365(a) and 1123 of the Bankruptcy Code. To
the extent any provision in any Executory Contract assumed pursuant to thethis Plan restricts or
prevents, or purports to restrict or prevent, or is breached or deemed breached by, the Debtors’
assumption of such Executory Contract, then such provision will be deemed modified such that
the transactions contemplated by thethis Plan will not entitle the non-debtorDebtor party thereto
to terminate such Executory Contract or to exercise any other default-related rights with respect
thereto. Each Executory Contract assumed pursuant to this Article of thethis Plan will revest in
and be fully enforceable by the Debtors and the Reorganized Debtors in accordance with its
terms, except as modified by the provisions of thethis Plan, any order of the Bankruptcy Court
authorizing and providing for its assumption, or applicable law.

       TheNone of the Prepetition Lender Settlement AgreementDocuments may not be rejected
by the Debtors or the Non-Debtor Affiliates in the Chapter 11 Cases or any other Insolvency or
Liquidation Proceeding.

B.     Assignment of Executory Contracts
        Executory Contracts may only be assigned by the Debtors prior to the Consummation
Date with the prior written consent of the Lender Parties. In the event of an assignment of an
Executory Contract, at least ten (10) days prior to the Confirmation Hearing, the Debtors will
serve upon counterparties to such Executory Contracts a notice of the proposed assumption and
assignment that will: (a) list the applicable cure amount, if any; (b) identify the party to which
the Executory Contract will be assigned; (c) describe the procedures for filing objections thereto;
and (d) explain the process by which related disputes will be resolved by the Bankruptcy Court;
additionally, the Debtors will fileFile with the Bankruptcy Court a list of such Executory
Contracts to be assigned and the proposed cure amounts. Any applicable cure amounts will be
satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the cure amount
in Cash on the Effective Date or on such other terms as the parties to such Executory Contracts
may otherwise agree.
         Any objection by a counterparty to an Executory Contract to a proposed assignment or
any related cure amount must be Filed, served and actually received by the Debtors at least three
(3) Business Days prior to the Confirmation Hearing. Any counterparty to an Executory Contract
that fails to object timely to the proposed assignment or cure amount will be deemed to have
consented to such assignment of its Executory Contract. The Confirmation Order will constitute
an order of the Bankruptcy Court approving any proposed assignments of Executory Contracts
pursuant to sections 365 and 1123 of the Bankruptcy Code as of the Effective Date.

        In the event of a dispute regarding (a) the amount of any cure payment, (b) the ability of
any assignee to provide “adequate assurance of future performance” (within the meaning of
section 365 of the Bankruptcy Code) under the Executory Contract to be assigned or (c) any other
matter pertaining to assignment, the applicable cure payments required by section 365(b)(1) of
the Bankruptcy Code will be made following the entry of a Final Order or orders resolving the
dispute and approving the assignment. The Debtors, in their sole option, reserve the right to
reject such Executory Contract at any time in lieu of assuming and assigning it.




                                                29
            Case 18-12808-KG         Doc 345-1       Filed 06/18/19    Page 36 of 60




C.     Cure of Defaults for Assumed Executory Contracts
        Any monetary amounts by which any Executory Contract to be assumed hereunder is in
default shall be satisfied, under section 365(b)(1) of the Bankruptcy Code, by the Debtors or
Reorganized Debtors, as applicable, upon assumption thereof, by payment of the default amount
in Cash as and when due in the ordinary course or on such other terms as the parties to such
Executory Contracts may otherwise agree. Any Claims arising under Executory Contracts
between the Debtors and their Affiliates shall be treated as Intercompany Claims under thethis
Plan. The Debtors may serve a notice on parties to executory contractsExecutory Contracts to be
assumed reflecting the Debtors’ intention to assume the contract or leaseExecutory Contract in
connection with this Plan and setting forth the proposed Cure Amount (if any). If a counterparty
to any executory contract that the Debtors or Reorganized Debtors, as applicable intend to
assume does not receive such a notice, the proposed Cure Amount for such executory contract
shall be deemed to be zero dollars ($0).cure amount (if any).

        In the event of a dispute regarding (1) the amount of any payments to cure a default, (2)
the ability of the Debtors, the Reorganized Debtors or any assignee to provide “adequate
assurance of future performance” (within the meaning of section 365 of the Bankruptcy Code)
under the contractExecutory Contract to be assumed or (3) any other matter pertaining to
assumption, the cure payments required by section 365(b)(1) of the Bankruptcy Code will be
made following the entry of a Final Order or orders resolving the dispute and approving the
assumption. The Debtors or Reorganized Debtors, as applicable, in their sole option, reserve the
right to reject such Executory Contract at any time in lieu of assuming it.

D.     Assumption of Insurance Policies
        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
upon the Effective Date, the Debtors will assume all of the Insurance Policies pursuant to section
365(a) of the Bankruptcy Code and all such Insurance Policies shall vest in the Debtors. Unless
previously effectuated by separate order entered by the Bankruptcy Court, entry of the
Confirmation Order will constitute the Bankruptcy Court’s approval of the Debtors’ foregoing
assumption of each of the Insurance Policies and all such Insurance Policies shall continue in full
force and effect thereafter in accordance with their respective terms. Notwithstanding anything
to the contrary contained in thethis Plan, confirmation of thethis Plan will not impair or otherwise
modify any rights of the Debtors or the Reorganized Debtors under the Insurance Policies.

E.     Indemnification Provisions
        All indemnification provisions currently in place (whether in the by-laws, certificate of
incorporation, board resolutions, contracts, or otherwise) for the directors, officers and managers
of the Debtors who served in such capacity as of the Petition Date with respect to or based upon
any act or omission taken or omitted in such capacities, for or on behalf of the Debtors, will be
Reinstated (or assumed, as the case may be), and will survive effectiveness of thethis Plan. The
Liquidation Agent shall be the beneficiary of any such indemnity provisions or, to the extent such
indemnity provisions are not applicable, a separate indemnity agreement to be agreed by the
Debtors and the Liquidation Agent. No such Reinstatement or assumption shall in any way
extend the scope or term of any indemnification provision beyond that contemplated in the
underlying contract or document as applicable.




                                                30
            Case 18-12808-KG         Doc 345-1        Filed 06/18/19    Page 37 of 60




                                   ARTICLE VII.
                       PROVISIONS GOVERNING DISTRIBUTIONS

A.     Dates of Distributions
         Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
and except as otherwise provided in thethis Plan, on the Effective Date or as soon as reasonably
practicable thereafter (or if a Claim is not an Allowed Claim or Equity Interest on the Effective
Date, on the date that such Claim or Equity Interest becomes an Allowed Claim or Equity
Interest, or as soon as reasonably practicable thereafter), each Holder of an Allowed Claim or
Equity Interest against the Debtors shall receive the full amount of the distributions that thethis
Plan or the Prepetition Lender Settlement Documents, as applicable, provides for Allowed
Claims or Equity Interests in the applicable Class and in the manner provided herein. In the
event that any payment or act under thethis Plan is required to be made or performed on a date
that is not on a Business Day, then the making of such payment or the performance of such act
may be completed on the next succeeding Business Day, but shall be deemed to have been
completed as of the required date. If and to the extent there are Disputed Claims or Equity
Interests, distributions on account of any such Disputed Claims or Equity Interests shall be made
pursuant to the provisions provided in thethis Plan. Except as otherwise provided in thethis Plan,
or the Prepetition Lender Settlement Documents, Holders of Claims and Equity Interests shall
not be entitled to interest, dividends or accruals on the distributions provided for therein,
regardless of whether distributions are delivered on or at any time after the Effective Date.

        Upon the Effective Date, all Debts ofClaims and Equity Interests against the Debtors shall
be deemed fixed and adjusted pursuant to thethis Plan and the Debtors shall have no liability on
account of any Claims or Equity Interests except as set forth in thethis Plan and in the
Confirmation Order. Subject to and consistent with the terms of the Prepetition Lender
Settlement Documents, all payments and all distributions made by the Distribution Agent under
thethis Plan shall be in full and final satisfaction, settlement and release of all Claims and Equity
Interests against the Debtors and the Reorganized Debtors.

        At the close of business on the Distribution Record Date, the transfer ledgers for the
Claims against the Debtors and the Equity Interests in the Debtors shall be closed, and there shall
be no further changes in the record holders of such Claims and Equity Interests. The Debtors, the
Reorganized Debtors, and the Distribution Agent, and each of their respective agents, successors,
and assigns shall have no obligation to recognize the Transfertransfer of any Claims against the
Debtors or Equity Interests in the Debtors occurring after the Distribution Record Date and shall
be entitled instead to recognize and deal for all purposes hereunder with only those record
holders stated on the transfer ledgers as of the close of business on the Distribution Record Date
irrespective of the number of distributions to be made under thethis Plan to such Persons or the
date of such distributions.

B.     Distribution Agent
        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
and except as provided herein, all distributions under thethis Plan shall be made by the Debtors
or the Reorganized Debtors, as applicable, as Distribution Agent, or by such other Entity
designated by the Debtors or the Reorganized Debtors, as applicable, as a Distribution Agent on
the Effective Date or thereafter. The Debtors or the Reorganized Debtors, as applicable, or such
other Entity designated by the Debtors or the Reorganized Debtors, as applicable, to be the
Distribution Agent, shall not be required to give any bond or surety or other security for the




                                                 31
             Case 18-12808-KG         Doc 345-1        Filed 06/18/19    Page 38 of 60



performance of such Distribution Agent’s duties unless otherwise ordered by the Bankruptcy
Court.

        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
the Distribution Agent shall be empowered to (a) effect all actions and execute all agreements,
instruments, and other documents necessary to perform its duties under thethis Plan; (b) make all
distributions contemplated hereby; (c) employ professionals to represent it with respect to its
responsibilities; and (d) exercise such other powers as may be vested in the Distribution Agent by
order of the Bankruptcy Court, pursuant to thethis Plan, or as deemed by the Distribution Agent
to be necessary and proper to implement the provisions hereof.

        None of the Debtors, the Reorganized Debtors, or any Distribution Agent shall have any
obligation to make a particular distribution to a specific Holder of an Allowed Claim if such
Holder is also the Holder of a Disputed Claim.

C.     Disputed Claims Reserve
        Prior to, or concurrently with, the occurrence of the Consummation Date, if the Debtors
have paid in full the Early Payoff Amount or the Payoff Amount to the Prepetition Agent, the
Debtors shall establish, fund, and maintain a reserve in an amount determined by the Debtors in
good faith to be sufficient to pay all Disputed Claims and accrued and unpaid Administrative
Expense Claims and Professional Fee Claims (the “Disputed Claims Reserve”). Any payments
to be made under this Plan after the Consummation Date shall be paid from the Disputed Claims
Reserve. Upon the resolution of all Disputed Claims, Administrative Expense Claims filedFiled
by the applicable Administrative Expense Claims Bar Date, and Professional Fee Claims
filedFiled by the Professional Fee Claims Bar Date, funds remaining in the Disputed Claims
Reserve shall be remitted to the Reorganized Debtors.

         If unsold Collateral is transferred to the Prepetition Agent (or its designee) pursuant to the
terms of the Prepetition Lender Settlement Documents, (i) the Debtors and the Lender Parties
shall determine in good faith an amount sufficient to pay all Disputed Claims and accrued and
unpaid Administrative Expense Claims and Professional Fee Claims (and if no such agreement
can be reached, the Bankruptcy Court shall determine the appropriate amount) and such amount
shall not be transferred to the Prepetition Agent (or its designee) but, rather, shall be deposited in
the Disputed Claims Reserve, (ii) the Disputed Claims Reserve shall be under the control of, and
managed by, an independent third party mutually agreeable to the Debtors and the Lender Parties
or, if no such agreement can be reached, selected by the Bankruptcy Court, (iii) the Lender
Parties shall be granted a lienLien over the Disputed Claims Reserve (which Lien shall be
subordinate to the interests of the holders of Disputed Claims and accrued and unpaid
Administrative Expense Claims and Professional Fee Claims until such Claims are paid in full or
Disallowed), and (iv) upon the resolution of all Disputed Claims, Administrative Expense Claims
filedFiled by the Administrative Expense Claims Bar Date, and Professional Fee Claims
filedFiled by the Professional Fee Claims Bar Date, funds remaining in the Disputed Claims
Reserve shall be remitted to the Prepetition Agent (or its designee).

        Upon the funding of the Disputed Claims Reserve, the Debtors shall notify the United
States Trustee of the amount funded.

D.     Cash Distributions
        Distributions of Cash may be made by wire transfer from a domestic bank, except that
Cash payments made to foreign Creditorscreditors may be made in such funds and by such means
as are necessary or customary in a particular foreign jurisdiction.



                                                  32
            Case 18-12808-KG         Doc 345-1       Filed 06/18/19    Page 39 of 60




E.     Rounding of Payments
        Whenever thethis Plan would otherwise call for, with respect to a particular Person,
payment of a fraction of a dollar, the actual payment or distribution shall reflect a rounding of
such fraction to the nearest whole dollar (up or down), with half dollars being rounded down. To
the extent that Cash to be distributed under thethis Plan remains undistributed as a result of the
aforementioned rounding, such Cash or stock shall be treated as “Unclaimed Property” under
thethis Plan.

F.     De Minimis Distribution
        Except as to any Allowed Claim that is Unimpaired under thethis Plan, none of the
Debtors, the Reorganized Debtors, or the Distribution Agent shall have any obligation to make
any Plan Distributions with a value of less than $100, unless a written request therefor is received
by the Distribution Agent from the relevant recipient at the addresses set forth in Article XIII.K.J
hereof within 120 days after the later of the (i) Effective Date and (ii) the date such Claim
becomes an Allowed Claim. De minimis distributions for which no such request is timely
received shall revert to the Debtors or the Reorganized Debtors, as applicable. Upon such
reversion, the relevant Allowed Claim (and any Claim on account of missed distributions) shall
be automatically deemed satisfied, discharged and forever barred, notwithstanding any federal or
state escheat laws to the contrary.

        Notwithstanding any other provision of the Plan, none of the Debtors, the Reorganized
Debtors, or any Distribution Agent shall have any obligation to make a particular distribution to a
specific Holder of an Allowed Claim if such Holder is also the Holder of a Disputed Claim.

G.     Distributions on Account of Claims Allowed After the Effective Date
        Except as otherwise agreed by the Holder of a particular Claim or as provided in thethis
Plan, all distributions shall be made pursuant to the terms of thethis Plan and the Confirmation
Order. DistributionsExcept as otherwise provided in this Plan, distributions to any Holder of an
Allowed Claim shall be allocated first to the principal amount of any such Allowed Claim, as
determined for U.S. federal income tax purposes and then, to the extent the consideration
exceeds such amount, to the remainder of such Claim comprising accrued but unpaid interest, if
any (but solely to the extent that interest is an allowable portion of such Allowed Claim).

H.     General Distribution Procedures
        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
the Debtors or the Reorganized Debtors, as applicable, or any other duly appointed Distribution
Agent, shall make all distributions of Cash or other property required under thethis Plan, unless
thethis Plan specifically provides otherwise. All Cash and other property held by the Debtors or
the Reorganized Debtors, as applicable, for distribution under thethis Plan shall not be subject to
any claim by any Person, except as provided under thethis Plan, the DIP Financing Documents,
and the Prepetition Lender Settlement Documents.

I.     Address for Delivery of Distributions
        Distributions to Holders of Allowed Claims, to the extent provided for under thethis Plan,
shall be made (1) at the address set forth on any proofsProofs of claimClaim Filed by such
Holders (to the extent such proofsProofs of claimClaim are Filed in the Chapter 11 Cases), (2) at




                                                33
             Case 18-12808-KG         Doc 345-1        Filed 06/18/19    Page 40 of 60



the addresses set forth in any written notices of address change delivered to the Debtors, or (3) at
the addresses in the Debtors’ books and records.

J.     Undeliverable Distributions and Unclaimed Property
        If the distribution to the Holder of any Allowed Claim is returned to the Debtors or the
Reorganized Debtors as undeliverable, no further distribution shall be made to such Holder, and
the Debtors and the Reorganized Debtors shall have no obligation to make any further
distribution to the Holder, unless and until the Debtors or the Reorganized Debtors are notified in
writing of such Holder’s then current address.

        Any Entity that fails to claim any Cash within one (1) year from the date upon which a
distribution is first made to such entityEntity shall forfeit all rights to any distribution under
thethis Plan. Entities that fail to claim Cash shall forfeit their rights thereto and shall have no
claim whatsoever against the Debtors or the Reorganized Debtors or against any Holder of an
Allowed Claim to whom distributions are made by the Debtors or the Reorganized Debtors.

K.     Withholding Taxes
        In connection with thethis Plan, to the extent applicable, the Debtors and the Reorganized
Debtors shall comply with all tax withholding and reporting requirements imposed on them by
any Governmental Unit, and all distributions made pursuant to thethis Plan shall be subject to
such withholding and reporting requirements. The Debtors and the Reorganized Debtors shall be
entitled to deduct any U.S. federal, state or local withholding taxes from any Cash payments
made with respect to Allowed Claims, as appropriate. As a condition to receiving any
distribution under thethis Plan, the Debtors and the Reorganized Debtors may require that the
Holder of an Allowed Claim entitled to receive a distribution pursuant to thethis Plan provide
such Holder’s taxpayer identification number and such other information and certification as may
be deemed necessary for the Debtors or the Reorganized Debtors to comply with applicable tax
reporting and withholding laws. Any amounts withheld pursuant hereto shall be deemed to have
been distributed to and received by the applicable recipient for all purposes of thethis Plan.

L.     Setoffs
        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
the Debtors and the Reorganized Debtors may, to the extent permitted under applicable law,
setoffset off against any Allowed Claim (other than the Prepetition Lender Secured Claim or the
DIP Financing Claims) and any distributions to be made pursuant to thethis Plan on account of
such Allowed Claim, the claims, rights and causes of action of any nature that the Debtors or the
Reorganized Debtors may hold against the Holder of such Allowed Claim that are not otherwise
waived, released or compromised in accordance with thethis Plan; provided, however, that
neither such a setoff nor the allowance of any Claim hereunder shall constitute a waiver or
release by the Debtors or the Reorganized Debtors of any such claims, rights and causes of action
that the Debtors or the Reorganized Debtors possesses against such Holder. Any Holder of an
Allowed Claim subject to such setoff reserves the right to challenge any such setoff in the
Bankruptcy Court or any other court with jurisdiction with respect to such challenge.

M.     Surrender of Cancelled Instruments or Securities
        As a condition precedent to receiving any distribution pursuant to thethis Plan on account
of an Allowed Claim evidenced by negotiable instruments, securities, or notes canceled pursuant
to Article V of thethis Plan, the Holder of such Claim will tender the applicable negotiable
instruments, securities, or notes evidencing such Claim (or a sworn affidavit identifying the



                                                  34
            Case 18-12808-KG          Doc 345-1       Filed 06/18/19     Page 41 of 60



negotiable instruments, securities, or notes formerly held by such Holder and certifying that they
have been lost), to the Debtors or the Reorganized Debtors, as applicable, or another applicable
Distribution Agent unless waived in writing by the Debtors or the Reorganized Debtors, as
applicable.

N.     Lost, Stolen, Mutilated or Destroyed Securities
        In addition to any requirements under any applicable agreement and applicable law, any
Holder of a Claim or Equity Interest evidenced by a security or note that has been lost, stolen,
mutilated, or destroyed will, in lieu of surrendering such security or note to the extent required by
thethis Plan, deliver to the Debtors or the Reorganized Debtors, as applicable, and other
applicable Distribution Agent: (x) evidence reasonably satisfactory to the Debtors or the
Reorganized Debtors, as applicable, and other applicable Distribution Agent of such loss, theft,
mutilation, or destruction; and (y) such security or indemnity as may be required by the Debtors
or the Reorganized Debtors, as applicable, and other applicable Distribution Agent to hold such
party harmless from any damages, liabilities, or costs incurred in treating such individual as a
Holder of an Allowed Claim. Upon compliance with Article VII.LM of thethis Plan as
determined by the Debtors or Reorganized Debtors, as applicable, by a Holder of a Claim
evidenced by a security or note, such Holder will, for all purposes under thethis Plan, be deemed
to have surrendered such security or note to the Debtors or the Reorganized Debtors, as
applicable, and other applicable Distribution Agent.

                                 ARTICLE VIII.
                     PROCEDURES FOR RESOLVING CONTINGENT,
                       UNLIQUIDATED AND DISPUTED CLAIMS

A.     Filing of Proofs of Claim
        Each Holder of a Claim shall be required to fileFile a Proof of Claim on or prior to the
applicable Bar Date, unless such Claim appears in the Schedules and is not listed as disputed,
contingent, or unliquidated, or such Claim has otherwise been Allowed or paid. Unless disputed
by the Holder of a Claim (including by filing a Proof of Claim in a higher amount or different
classification or priority than as set forth in the Schedules), the amount set forth in the Schedules,
subject to any limitations on allowance imposed by section 502 of the Bankruptcy Code, shall
constitute the Allowed amount of such Holder’s Claim. The Prepetition Lenders have an
Allowed Claim as set forth in the Prepetition Lender Settlement Documents and thethis Plan and,
therefore, do not need to fileFile a Proof of Claim.

B.     Disputed Claims
        The Debtors shall not seek to resolve or settle any Disputed Claim with respect to any
Pledged Policyof White Eagle’s life insurance policies for an amount that represents a reduction
greater than the lesser of (i) $2 million of the face amount of such Pledged Policypolicy or (ii)
20% of the face amount of such Pledged Policypolicy without the prior written consent of the
Lender Parties (not to be unreasonably withheld); provided that the Lender Parties’ consent shall
not be required with respect to the Lincoln Benefit Settlement Agreement; provided further that
the Lincoln Benefit Settlement Agreement shall not be binding on, or effective as to, White Eagle
unless and until it is approved by the Bankruptcy Court after notice and a hearing, and the Lender
Parties’ right to object to such Bankruptcy Court approval of the Lincoln Benefit Settlement is
fully preserved.

        Other than as set forth in the preceding paragraph, following the Effective Date, (i) each
of the Debtors or the Reorganized Debtors, as applicable, and the Lender Parties may, in their



                                                 35
            Case 18-12808-KG         Doc 345-1       Filed 06/18/19   Page 42 of 60



discretion, fileFile with the Bankruptcy Court an objection to the allowance of any Disputed
Claim or any other appropriate motion or adversary proceeding with respect thereto. All such
objections shall be litigated to Final Order, provided, however, that the Debtors or the
Reorganized Debtors, as applicable, may compromise, settle, withdraw or resolve any objections
to Claims without further order of the Bankruptcy Court but, with respect to asserted Claims in
excess of $1,000,000, only with the prior written consent of the Lender Parties and (ii) unless
otherwise provided in the Confirmation Order, the Debtors or the Reorganized Debtors, as
applicable, are authorized to settle, or withdraw any objections to, any Disputed Claim following
the Effective Date without further notice to Creditorscreditors (other than the creditor holding
such Disputed Claim) or authorization of the Bankruptcy Court but, with respect to asserted
Claims in excess of $1,000,000, only with the prior written consent of the Lender Parties, in
which event such Claim shall be deemed to be an Allowed Claim in the amount compromised for
purposes of thethis Plan.

       Under no circumstances will any distributions be made on account of any Claim that is
not an Allowed Claim.

C.     Procedures Regarding Disputed Claims
       No payment or other distribution or treatment shall be made on account of a Disputed
Claim, even if a portion of the Claim is not disputed, unless and until such Disputed Claim
becomes an Allowed Claim and the amount of such Allowed Claim is determined by order of the
Bankruptcy Court or by stipulation between the Debtors and the Holder of the Claim.

D.     Allowance of Claims and Equity Interests
       Following the date on which a Disputed Claim becomes an Allowed Claim after the
Distribution Date, the Debtors or the Reorganized Debtors, as applicable, shall pay directly to the
Holder of such Allowed Claim the amount provided for under thethis Plan, as applicable, and in
accordance therewith.

       The Equity Interests in the Debtors existing as of the Petition Date are deemed Allowed.

               1.     Allowance of Claims
        After the Consummation Date and subject to the other provisions of thethis Plan and the
Prepetition Lender Settlement Documents, the Reorganized Debtors will have and will retain any
and all rights and defenses under bankruptcy or nonbankruptcy law that the Debtors had with
respect to any Claim. Except as expressly provided in thethis Plan or in any order entered in the
Chapter 11 Cases prior to the Effective Date (including, without limitation, the Confirmation
Order), no Claim will become an Allowed Claim unless and until such Claim is deemed Allowed
under thethis Plan or the Bankruptcy Code or the Bankruptcy Court has entered an order,
including, without limitation, the Confirmation Order, in the Chapter 11 Cases allowing such
Claim. As set forth in Section III.E.3 hereof and the Prepetition Lender Settlement Documents,
the Prepetition Lender Secured Claim is Allowed.

               2.     Estimation

       Subject to the other provisions of thethis Plan and the Prepetition Lender Settlement
Documents, the Debtors, prior to the Consummation Date, and the Reorganized Debtors, after
the Consummation Date, may, at any time, request that the Bankruptcy Court estimate (a) any
Disputed Claim pursuant to applicable law and (b) any contingent or unliquidated Claim
pursuant to applicable law, including, without limitation, section 502(c) of the Bankruptcy Code,



                                                36
            Case 18-12808-KG         Doc 345-1      Filed 06/18/19    Page 43 of 60



and the Bankruptcy Court will retain jurisdiction under 28 U.S.C. §§ 157 and 1334 to estimate
any Disputed Claim, contingent Claim or unliquidated Claim, including during the litigation
concerning any objection to any Claim or during the pendency of any appeal relating to any such
objection. All of the aforementioned objection, estimation and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdrawn or resolved by any mechanism approved by the Bankruptcy
Court. The rights and objections of all parties are reserved in connection with any such
estimation proceeding. The Prepetition Lender Secured Claim and the DIP Financing Claim are
Allowed and not Disputed and, therefore, the Prepetition Lender Secured Claim and the DIP
Financing Claim are not (and shall not be) subject to estimation (whether by the Debtors, the
Reorganized Debtors, or any other Person).

                                    ARTICLE IX.
                           EFFECTIVENESS OF THETHIS PLAN

A.     Conditions Precedent to the Effective Date
        The Effective Date of thethis Plan will be conditioned upon the satisfaction or waiver by
the Debtors and the Lender Parties pursuant to the provisions of Article IX.B. of thethis Plan of
the following:

                     The Bankruptcy Court shall have approved the Prepetition Lender
                      Settlement Agreement and shall have entered the Prepetition Lender
                      Settlement Order, which shall be a Final Order.

                     The Bankruptcy Court willshall have entered an order in form and in
                      substance satisfactory to the Debtors and the Lender Parties approving the
                      Disclosure Statement with respect to thethis Plan as containing adequate
                      information within the meaning of section 1125 of the Bankruptcy Code
                      and Confirming theconfirming this Plan.

                     TheThis Plan and the Plan Documents and all schedules, documents,
                      supplements and exhibits to thethis Plan willshall have been Filed in form
                      and substance acceptable to the Debtors and the Lender Parties.
                     The Confirmation Order shall have been entered, shall be a Final Order,
                      and shall be in form and substance acceptable to the Debtors and the
                      Lender Parties. The Confirmation Order shall provide that, among other
                      things, (a) the Debtors, the Reorganized Debtors, or the Liquidation Agent,
                      on behalf of the Debtors, as appropriate, are authorized to take all actions
                      necessary or appropriate to effectuate and consummate thethis Plan and
                      the Restructuring Transactions, including, without limitation, (i) entering
                      into, implementing, effectuating, and consummating the contracts,
                      instruments, releases, and other agreements or documents created in
                      connection with or described in thethis Plan and the Prepetition Lender
                      Settlement Documents, (ii) making all distributions and issuances as
                      required under thethis Plan; and (iii) entering into any agreements and
                      transactions as set forth in the Plan Documents, including the Prepetition
                      Lender Settlement Documents; (b) the provisions of the Confirmation
                      Order, thethis Plan, and the Prepetition Lender Settlement Documents are
                      nonseverable and mutually dependent; (c) the implementation of thethis
                      Plan in accordance with its terms is authorized; (d) pursuant to section
                      1146 of the Bankruptcy Code, the delivery of any deed or other instrument



                                               37
Case 18-12808-KG     Doc 345-1       Filed 06/18/19   Page 44 of 60



       or transfer order, in furtherance of, or in connection with thethis Plan,
       including any deeds, bills of sale, or assignments executed in connection
       with any disposition or transfer of Assets contemplated under thethis Plan,
       shall not be subject to any Stamp or Similar Tax; (e) the vesting of the
       Debtors’ Assets and property in the Debtors as of the Effective Date free
       and clear of liens and claims to the fullest extent permissible under
       applicable law pursuant to section 1141(c) of the Bankruptcy Code except
       with respect to such Liens, Claims, charges and other encumbrances that
       are specifically preserved under this Plan upon the Effective Date
       (including the Prepetition Lender Secured Claim, the Prepetition Lender
       Lien, the DIP Financing Claim, and the DIP Liens); (f) the Debtors and the
       Non-Debtor Affiliates shall comply with the Prepetition Lender Settlement
       Documents and shall not take any actions in contravention thereof; (g)
       from and after a Sale Trigger Event, any sale or transfer of the Debtors’
       Assets and property (including the equity interests in White Eagle) may be
       effectuated by the Debtors, at the direction of the Liquidation Agent (based
       on the advice of Maple) without any further notice to or order of the
       Bankruptcy Court, act or action under applicable law, regulation, order, or
       rule or the vote, consent, authorization or approval of any Entity, (h) the
       Debtors may not make any payments or other transfers of Cash that are not
       specifically identified in the budget included in the DIP Financing
       Documents, subject to permitted variances; (i) no Party to the Prepetition
       Lender Settlement AgreementEntity may seek to reject the Prepetition
       Lender Settlement Agreement or this Plan under section 365 of the
       Bankruptcy Code (or otherwise) in the Chapter 11 Cases or any other
       Insolvency or Liquidation Proceeding; (j) notwithstanding the occurrence
       of the Effective Date, until the Consummation Date, the DIP Financing
       Documents shall remain in full force and effect and the Debtors shall
       remain obligated to comply therewith; and (k) the Debtors may not file
       another case under the Bankruptcy Code or any other Insolvency or
       Liquidation Proceeding prior to the Consummation Date.

      All documents and agreements necessary to implement thethis Plan,
       including without limitation, the Prepetition Lender Settlement
       Documents, in each case in form and substance acceptable to the Debtors
       and the Prepetition Agent, willshall have (a) been tendered for delivery,
       and (b) been effected by, executed by, or otherwise deemed binding upon,
       all Entities party thereto and shall be in full force and effect. All
       conditions precedent to such documents and agreements willshall have
       been satisfied or waived pursuant to the terms of such documents or
       agreements.

      All authorizations, consents, actions, documents, approvals (including any
       governmental approvals), certificates and agreements necessary to
       implement thethis Plan or the Prepetition Lender Settlement Documents,
       including, without limitation, the Amended Constituent Documents,
       willshall have been obtained, effected or executed and delivered to the
       required parties and, to the extent required, filed with the applicable
       governmental units in accordance with applicable laws and any applicable
       waiting periods shall have expired without any action being taken or
       threatened by any competent authority that would restrain or prevent
       effectiveness or Consummationconsummation of the Restructuring.




                                38
            Case 18-12808-KG         Doc 345-1        Filed 06/18/19    Page 45 of 60




B.     Waiver of Conditions
        The conditions to effectiveness of thethis Plan set forth in this Article IX (other than that
the Confirmation Order shall have been entered) may be waived by the mutual agreement of the
Debtors and the Prepetition Agent without notice, leave or order of the Bankruptcy Court or any
formal action other than proceeding to confirm or effectuate thethis Plan. The failure to satisfy
or waive a condition to the Effective Date may be asserted by the Debtors, the Reorganized
Debtors, or the Prepetition Agent regardless of the circumstances giving rise to the failure of such
condition to be satisfied. The failure of the Debtors, the Reorganized Debtors, or the Prepetition
Agent to exercise any of the foregoing rights will not be deemed a waiver of any other rights, and
each right will be deemed an ongoing right that may be asserted at any time.

C.     Effect of Non-Occurrence of Conditions to Effectiveness
        If the Effective Date of thethis Plan does not occur, the within ten (10) calendar days of
entry of the Confirmation Order (unless extended by agreement of the Lender Parties), this Plan
will be null and void in all respects and nothing contained in thethis Plan or the Disclosure
Statement will: (a) constitute a waiver or release of any claims by or Claims against or Equity
Interests in the Debtors; (b) prejudice in any manner the rights of the Debtors, the Prepetition
Agent, the Prepetition Lender, any other Holders or any other Entity; (c) constitute an Allowance
of any Claim or Equity Interest; provided that the Prepetition Lender Secured Claim shall be an
Allowed Claim as set forth in the Prepetition Lender Settlement Documents; or (d) constitute an
admission, acknowledgment, offer or undertaking by the Debtors, the Prepetition Agent, the
Prepetition Lender, any other Holders or any other Entity in any respect.

D.     Consummation of thethis Plan
         Following the Effective Date, thethis Plan shall be “substantially consummated” pursuant
to section 1101 of the Bankruptcy Code and the Consummation Date shall be deemed to occur, in
each case solely on (and not before) the date on which the Prepetition Lender Secured Claim and
the DIP Financing Claims have been satisfied in full consistent with the terms of this Plan and
the Prepetition Lender Settlement Documents, either by (i) the payment in full in Cash of the
Early Payoff Amount or the Payoff Amount, as applicable, or (ii) the transfer of all unsold
Collateral to the Prepetition Agent on or after the Outside Closing Date in accordance with the
Prepetition Lender Settlement Documents. Until the Consummation Date, the Debtors shall not
be permitted to emerge from, or seek to close, the Chapter 11 Cases. Notwithstanding the
occurrence of the Effective Date, until the Consummation Date, the DIP Financing Documents
shall remain in full force and effect and the Debtors shall remain obligated to comply therewith
(including with respect to any budget (subject to permitted variances) orand adequate protection
payments required thereunder), in each case subject to the terms of the DIP Financing
Documents. The Prepetition Lender Settlement Documents shall remain in full force and effect
regardless of the occurrence of the Effective Date or the Consummation Date. The Debtors may
not file another case under the Bankruptcy Code or any other Insolvency or Liquidation
Proceeding prior to the Consummation Date.

                                 ARTICLE X.
                 RELEASE, INJUNCTION AND RELATED PROVISIONS

A.     General
        Notwithstanding anything contained in thethis Plan to the contrary, the allowance,
classification and treatment of all Allowed Claims and Equity Interests and their respective



                                                 39
            Case 18-12808-KG          Doc 345-1       Filed 06/18/19    Page 46 of 60



distributions and treatments under thethis Plan shall take into account the relative priority and
rights of the Claims and the Equity Interests in each Class in connection with any contractual,
legal and equitable subordination rights relating thereto whether arising under general principles
of equitable subordination, section 510 of the Bankruptcy Code, or otherwise.

       Subject to and consistent with the terms of the Prepetition Lender Settlement Agreement
and the Prepetition Lender Settlement Order, and in accordance with the provisions of thethis
Plan and pursuant to section 363 of the Bankruptcy Code, without any further notice to or action,
order or approval of the Bankruptcy Court, after the Consummation Date (1) the Reorganized
Debtors may compromise and settle Claims against them and (2) the Reorganized Debtors may
compromise and settle Causes of Action against other Entities.

B.     Release by Debtors
        Effective as of the Effective Date, for good and valuable consideration provided by each
of the Released Parties, the adequacy of which is hereby acknowledged and confirmed, the
Releasing Debtor Parties shall be deemed to have conclusively, absolutely, unconditionally,
irrevocably, and forever provided a full discharge, waiver and release to the Released Parties
(and each such Released Party so released shall be deemed forever released, waived and
discharged by the Releasing Debtor Parties) and their respective properties from any and all
Claims, interests, Causes of Action, litigation claims and any other debts, accounts, offsets, liens,
obligations, indemnities, guaranties, powers, privileges, licenses, franchise, demands, rights,
defenses, suits, controversies, damages, actions, judgments, losses, remedies and liabilities
whatsoever, including any derivative claims, whether known or unknown, foreseen or
unforeseen, existing as of the Effective Date or thereafter arising, in law, at equity, whether
absolute, inchoate, or contingent; whether determined or undetermined, proven or unproven;
whether held individually, jointly, or jointly and severally; whether arising indirectly,
derivatively, or by way of any legal or equitable right of subrogation, contribution, indemnity,
estoppel, marshalling of assets, or otherwise; whether for compensation, relief, protection,
punishment, or any other remedy of result of any kind, character, or nature; whether based upon
any intentional or negligent conduct, strict liability, or upon any other grounds or upon any
other theory whatsoever; whether asserted or subject to assertion by complaint, cross-complaint,
counterclaim, affirmative defense, or other pleadings, by motion, by notice, or otherwise;
whether asserted or subject to assertion in any jurisdiction, in any court or other forum, or with
any federal, state, county, municipal, or other governmental authority, agency, or official;
whether arising at law, in equity, or otherwise, including the Adversary Proceeding (and the
related complaint and amended complaint and LNV’s motion to dismiss) and the Estimation
Motion; whether for tort, contract, or otherwise, based in whole or in part upon any act or
omission, transaction, or other occurrence or circumstances existing or taking place prior to or
on the Effective Date arising from or related in any way in whole or in part to the Debtors, the
Chapter 11 Cases, the Disclosure Statement or thethis Plan that such releasingReleasing Debtor
Parties or their Affiliates would have been legally entitled to assert in their own right (whether
individually or collectively) or that any Holder of a Claim or Equity interest or other Entity
would have been legally entitled to assert for or on behalf of the Debtors, their estates or the
Reorganized Debtors (whether directly or derivatively) against any of the Released Parties;
provided, however, that the foregoing provisions of this release shall not operate to waive or
release (i) any Causes of Action expressly set forth in and preserved by thethis Plan, the
Prepetition Lender Settlement Agreement, the Prepetition Lender Settlement Order, or the Plan
Documents; (ii) any Causes of Action arising from fraud, gross negligence, or willful misconduct
as determined by Final Order of the Bankruptcy Court or any other court of competent
jurisdiction; (iii) the rights of such Releasing Debtor party to enforce thethis Plan, the
Prepetition Lender Settlement Agreement, the Prepetition Lender Settlement Order, and the
contracts, instruments, releases, and other agreements or documents delivered under or in



                                                 40
            Case 18-12808-KG          Doc 345-1       Filed 06/18/19    Page 47 of 60



connection with thethis Plan, the Prepetition Lender Settlement Agreement, the Prepetition
Lender Settlement Order, or assumed pursuant to thethis Plan or assumed pursuant to Final
Order of the Bankruptcy Court; and/or (iv) any post-Effective Date obligations of any party or
Entity under thethis Plan, the Prepetition Lender Settlement Agreement, the Prepetition Lender
Settlement Order, any of the restructuring transactions, or any document, instrument or
agreement (including those set forth in the Plan Documents) executed to implement thethis Plan.
The foregoing release shall be effective as of the Effective Date without further notice to or order
of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the
vote, consent, authorization or approval of any person. Notwithstanding the foregoing, the
Debtors are not releasing the Debtors (but they are releasing the related persons to the Debtors
pursuant to this paragraph).

C.     Release by Holders of Claims and Equity Interests
         Effective as of the Effective Date, for good and valuable consideration, the adequacy of
which is hereby confirmed, including, without limitation, the service of the Released Parties to
facilitate the reorganization of the Debtors and the implementation of the restructuring and the
restructuring transactions, and except as otherwise provided in this Plan or in the Confirmation
Order, the Released Parties shall be deemed conclusively, absolutely, unconditionally,
irrevocably, and forever released and discharged by the Releasing Parties, from any and all
Claims, interests, Causes of Action, litigation claims and any other debts, accounts, offsets, liens,
obligations, indemnities, guaranties, powers, privileges, licenses, franchise, demands, rights,
defenses, suits, controversies, damages, actions, judgments, losses, remedies and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, existing as of the Effective Date
or thereafter arising, in law, at equity, whether absolute, inchoate, or contingent; whether
determined or undetermined, proven or unproven; whether held individually, jointly, or jointly
and severally; whether arising indirectly, derivatively, or by way of any legal or equitable right
of subrogation, contribution, indemnity, estoppel, marshalling of assets, or otherwise; whether
for compensation, relief, protection, punishment, or any other remedy of result of any kind,
character, or nature; whether based upon any intentional or negligent conduct, strict liability, or
upon any other grounds or upon any other theory whatsoever; whether asserted or subject to
assertion by complaint, cross-complaint, counterclaim, affirmative defense, or other pleadings,
by motion, by notice, or otherwise; whether asserted or subject to assertion in any jurisdiction,
in any court or other forum, or with any federal, state, county, municipal, or other governmental
authority, agency, or official; whether arising at law, in equity, or otherwise, including the
Adversary Proceeding (and the related complaint and amended complaint and LNV’s motion to
dismiss) and the Estimation Motion; whether for tort, contract, or otherwise, based in whole or
in part upon any act or omission, transaction, or other occurrence or circumstances existing or
taking place prior to or on the Effective Date arising from or related in any way in whole or in
part to the Debtors, the Chapter 11 Cases, the subject matter of, or the transactions or events
giving rise to, any claim or interest that is treated in this Plan, the restructuring, the
restructuring of any claim or equity interest before or during the Chapter 11 Cases, the
restructuring transactions, the negotiation, formulation, or preparation of the Disclosure
Statement, thethis Plan, the Prepetition Lender Settlement Agreement, the Prepetition Lender
Settlement Order, and related agreements, instruments, and other documents (including the Plan
Documents), or any other act or omission that such releasingReleasing Debtor Parties or their
Affiliates would have been legally entitled to assert (whether individually or collectively) or that
any Holder of a Claim or Equity interest or other Entity would have been legally entitled to
assert for or on behalf of the Debtors, their estates or the Reorganized Debtors (whether directly
or derivatively) against any of the Released Parties; provided, however, that the foregoing
provisions of this release shall not operate to waive or release (i) any causes of action arising
from fraud, gross negligence, or willful misconduct as determined by Final Order of the
Bankruptcy Court or any other court of competent jurisdiction; (ii) the rights of such Releasing



                                                 41
            Case 18-12808-KG         Doc 345-1       Filed 06/18/19    Page 48 of 60



Party to enforce thethis Plan, the Prepetition Lender Settlement Agreement, the Prepetition
Lender Settlement Order, and the contracts, instruments, releases, and other agreements or
documents delivered under or in connection with thethis Plan or assumed pursuant to thethis
Plan or assumed pursuant to Final Order of the Bankruptcy Court; and/or (iii) any
post-Effective Date obligations of any party or Entity under thethis Plan, the Prepetition Lender
Settlement Agreement, the Prepetition Lender Settlement Order, any of the Restructuring
Transactions, or any document, instrument or agreement (including those set forth in the Plan
Documents) executed to implement thethis Plan. The foregoing release shall be effective as of
the Effective Date without further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order, or rule or the vote, consent, authorization or approval of any
person.

D.     Discharge of Claims
         To the fullest extent provided under section 1141(d)(1)(A) and other applicable
provisions of the Bankruptcy Code, except as otherwise expressly provided by thethis Plan or the
Confirmation Order, all consideration distributed under thethis Plan will be in exchange for, and
in complete satisfaction, settlement, discharge, and release of, all Claims and Equity Interests of
any kind or nature whatsoever against the Debtors or any of their Assets or properties, and
regardless of whether any property will have been distributed or retained pursuant to thethis Plan
on account of such Claims or Equity Interests. Except as otherwise expressly provided by thethis
Plan or the Confirmation Order, upon the Effective Date, the Debtors and their Estates will be
deemed discharged and released under and to the fullest extent provided under section
1141(d)(1)(A) and other applicable provisions of the Bankruptcy Code from any and all Claims
and Equity Interests of any kind or nature whatsoever, including, but not limited to, demands and
liabilities that arose before the Confirmation Date, and all debts of the kind specified in section
502(g), 502(h), or 502(i) of the Bankruptcy Code.

E.     Exculpation
         The Exculpated Parties will neither have nor incur any liability to any Entity for any
claims or Causes of Action arising before,out of any act taken or omitted to be taken on or after
the Petition Date and prior to or on the Effective Date for any act taken or omitted to be taken in
connection with, or related to formulating, negotiating, preparing, disseminating, implementing,
administering, confirming or affecting the effectiveness and Consummation of thethis Plan, the
Disclosure Statement, the Prepetition Lender Settlement Documents, or any contract, instrument,
release or other agreement or document created or entered into in connection with thethis Plan or
any other prepetition or postpetition act taken or omitted to be taken in connection with or in
contemplation of the restructuring of the Debtors, the approval of the Disclosure Statement or
confirmation, effectiveness, or Consummation of thethis Plan; provided, however, that the
foregoing provisions will have no effect on the liability of any Entity that results from any such
act or omission that is determined in a Final Order of the Bankruptcy Court or other court of
competent jurisdiction to have constituted gross negligence or willful misconduct; provided,
further, that each Exculpated Party will be entitled to rely upon the advice of counsel concerning
its duties pursuant to, or in connection with, the above referenced documents, actions or
inactions; provided, further, however that the foregoing provisions will not apply to any acts,
omissions, Claims, Causes of Action or other obligations expressly set forth in and preserved by
thethis Plan, the Prepetition Lender Settlement Documents, or the Plan Documents.




                                                42
            Case 18-12808-KG         Doc 345-1       Filed 06/18/19    Page 49 of 60




F.     Preservation of Rights of Action
               1.      Maintenance of Causes of Action

        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
and except as otherwise provided in Article X or elsewhere in thethis Plan, the Adversary
Dismissal Order, or the Confirmation Order, after the Effective Date, the Debtors will retain all
rights to commence, pursue, litigate or settle, as appropriate, any and all Causes of Action and
Litigation Claims, whether existing as of the Petition Date or thereafter arising, in any court or
other tribunal including, without limitation, in an adversary proceeding Filed in the Chapter 11
Cases.

       After the Consummation Date, the Reorganized Debtors, as the successors in interest to
the Debtors and the Estates, may, and will have the exclusive right to, enforce, sue on, settle,
compromise, transfer or assign (or decline to do any of the foregoing) any or all of the Litigation
Claims without notice to or approval from the Bankruptcy Court.

               2.      Preservation of All Causes of Action Not Expressly Settled or Released

        Unless a Cause of Action or Litigation Claim against a Holder of a Claim or an Equity
Interest or other Entity is expressly waived, relinquished, released, compromised or settled in
thethis Plan, the Prepetition Lender Settlement Documents, or any Final Order (including,
without limitation, the Confirmation Order and the Adversary Dismissal Order), the Debtors
expressly reserve such Cause of Action or Litigation Claim for later adjudication by the Debtors
or the Reorganized Debtors (including, without limitation, Causes of Action and Litigation
Claims not specifically identified or of which the Debtors may presently be unaware or that may
arise or exist by reason of additional facts or circumstances unknown to the Debtors at this time
or facts or circumstances that may change or be different from those the Debtors now believe to
exist) and, therefore, no preclusion doctrine, including, without limitation, the doctrines of res
judicata, collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial,
equitable or otherwise) or laches will apply to such Causes of Action or Litigation Claims upon
or afteras a consequence of the confirmation, effectiveness, or Consummationconsummation of
thethis Plan based on the Disclosure Statement, thethis Plan or the Confirmation Order, except
where such Causes of Action or Litigation Claims have been expressly released in thethis Plan
(including, without limitation, and for the avoidance of doubt, the releases contained in Article X
of thethis Plan) or any other Final Order (including, without limitation, the Confirmation Order).
In addition, the Debtors and the Reorganized Debtors expressly reserve the right to pursue or
adopt any claims alleged in any lawsuit in which any Debtor is a plaintiff, defendant or an
interested party, against any Entity, including, without limitation, the plaintiffs or co-defendants
in such lawsuits.

G.     Injunction
         Except as otherwise provided in theArticle X of this Plan, from and after the Effective
Date, all Entities are permanently enjoined from commencing or continuing in any manner, any
suit, action or other proceeding, or creating, perfecting or enforcing any lien of any kind, on
account of or respecting any claim, demand, liability, obligation, debt, right, Cause of Action,
Equity Interest, or remedy released or to be released, exculpated or to be exculpated, or
discharged or to be discharged pursuant to thethis Plan, the Prepetition Lender Settlement
Documents, the Adversary Dismissal Order, or the Confirmation Order. By accepting
distributions pursuant to thethis Plan, each Holder of an Allowed Claim or Equity Interest will be
deemed to have specifically consented to this injunction. All injunctions or stays provided for in



                                                43
            Case 18-12808-KG         Doc 345-1        Filed 06/18/19   Page 50 of 60



the Chapter 11 Cases under section 105 or 362 of the Bankruptcy Code, or otherwise, and in
existence on the Confirmation Date, will remain in full force and effect until the Consummation
Date.

                                       ARTICLE XI.
                                 BINDING NATURE OF PLAN

        On the Effective Date, and effective as of the Effective Date, thethis Plan will bind, and
will be deemed binding upon, all Holders of Claims against and Equity Interests in the Debtors
and such Holder’s respective successors and assigns, to the maximum extent permitted by
applicable law, notwithstanding whether or not such Holder will receive or retain any property or
interest in property under thethis Plan.

                                    ARTICLE XII.
                              RETENTION OF JURISDICTION

        Pursuant to sections 105 and 1142 of the Bankruptcy Code and notwithstanding the entry
of the Confirmation Order and the occurrence of the Effective Date or the Consummation Date,
the Bankruptcy Court shall, after the Effective Date and after the Consummation Date, retain
such jurisdiction over the Chapter 11 Cases and all Entities with respect to all matters related to
the Chapter 11 Cases, the Debtors, the Reorganized Debtors and this Plan as legally permissible,
including, without limitation, jurisdiction to:

                1.     allow, disallow, determine, liquidate, classify, estimate or establish the
priority, secured, unsecured, or subordinated status of any Claim or Equity Interest, including,
without limitation, the resolution of any request for payment of any Administrative Expense
Claim and the resolution of any and all objections to the allowance or priority of any Claim or
Equity Interest;

               2.      grant or deny any applications for allowance of compensation or
reimbursement of expenses authorized pursuant to the Bankruptcy Code or this Plan, for periods
ending on or before the ConfirmationEffective Date; provided, however, that, from and after the
ConsummationEffective Date, the Debtors and the Reorganized Debtors, as applicable, shall pay
Professionals in the ordinary course of business for any work performed after the Consummation
DateEffective Date subject to the terms of this Plan and the Confirmation Order, and such
payment shall not be subject to the approval of the Bankruptcy Court;
                 3.     resolve any matters related to the assumption, assignment or rejection of
any Executory Contract to which any Debtor is party or with respect to which any Debtor or
Reorganized Debtor may be liable and to adjudicate and, if necessary, liquidate, any Claims
arising therefrom, including, without limitation, (a) those matters related to any amendment to
this Plan after the Effective Date to add Executory Contracts to the list of Executory Contracts to
be assumed; and (b) any dispute regarding whether a contract or lease is or was executory or
expired;

                4.     authorize, approve, and allow, as may be requested by the Debtors, the
Reorganized Debtors or the Liquidation Agent, as applicable, any sale, disposition, assignment or
other transfer of the Debtors’ assets, including any break-up compensation or expense
reimbursement that may be requested by a purchaser thereof, subject to and consistent with the
terms of the Prepetition Lender Settlement Documents;

             5.      authorize, approve, and allow, as may be requested by the Debtors, the
Reorganized Debtors or the Liquidation Agent, as applicable, any borrowing or the incurrence of



                                                 44
            Case 18-12808-KG         Doc 345-1       Filed 06/18/19   Page 51 of 60



indebtedness, whether secured or unsecured, subject to and consistent with the terms of the
Prepetition Lender Settlement Documents;

               6.     resolve any issues related to any matters adjudicated in the Chapter 11
Cases;

                7.     ensure that distributions to Holders of Allowed Claims and Equity
Interests are accomplished pursuant to the provisions of this Plan;

                8.      decide or resolve any motions, adversary proceedings, contested or
litigated matters and any other Causes of Action that are pending as of the Effective Date or the
Consummation Date or that may be commenced in the future, including approval of any
settlements, compromises, or other resolutions as may be requested by the Debtors or the
Reorganized Debtors whether under Bankruptcy Rule 9019 or otherwise, and grant or deny any
applications involving the Debtors that may be pending on the Effective Date or the
Consummation Date or instituted by the Reorganized Debtors after the Consummation Date,
provided that the Debtors and the Reorganized Debtors shall reserve the right to commence
actions in all appropriate forums and jurisdictions;

                9.     enter such orders as may be necessary or appropriate to implement,
effectuate, or consummate the provisions of this Plan, the Prepetition Lender Settlement
Agreement, the Prepetition Lender Settlement Order, and all other contracts, instruments,
releases, and other agreements or documents adopted in connection with this Plan, the Plan
Documents, the Disclosure Statement, the Prepetition Lender Settlement Agreement, or the
Prepetition Lender Settlement Order;

              10.      resolve any cases, controversies, suits or disputes that may arise in
connection with the implementation, effectiveness, Consummationconsummation, interpretation
or enforcement of this Plan or any Entity’s obligations incurred in connection with this Plan;
provided, however, that any dispute arising under or in connection with the Prepetition Lender
Settlement Agreement or the Prepetition Lender Settlement Order shall be dealt with in
accordance with the provisions thereof;

               11.     hear and determine all Causes of Action that are pending as of the
Effective Date or the Consummation Date or that may be commenced in the future;
               12.     issue injunctions and enforce them, enter and implement other orders or
take such other actions as may be necessary or appropriate to restrain interference by any Entity
with implementation, effectiveness, Consummationconsummation, or enforcement of this Plan,
except as otherwise provided in this Plan;

               13.    enforce the terms and conditions of this Plan and the Confirmation Order;

               14.      resolve any cases, controversies, suits or disputes with respect to the
release, exculpation, indemnification and other provisions contained in Article X hereof and
enter such orders or take such others actions as may be necessary or appropriate to implement or
enforce all such releases, injunctions and other provisions;

              15.    hear and determine the Litigation Claims by or on behalf of the Debtors or
the Reorganized Debtors;




                                                45
            Case 18-12808-KG         Doc 345-1       Filed 06/18/19    Page 52 of 60




               16.    enter and implement such orders or take such others actions as may be
necessary or appropriate if the Confirmation Order is modified, stayed, reversed, revoked or
vacated;

               17.     resolve any other matters that may arise in connection with or relate to this
Plan, the Disclosure Statement, the Confirmation Order, the Prepetition Lender Settlement
Agreement, the Prepetition Lender Settlement Order, or any contract, instrument, release,
indenture or other agreement or document adopted in connection with this Plan or the Disclosure
Statement;

               18.     enforce the terms and conditions of the DIP Financing Documents; and

            19.    enter an order concluding or closing the Chapter 11 Cases after the
Consummation Date.

                                    ARTICLE XIII.
                              MISCELLANEOUS PROVISIONS

A.     Payment of Statutory Fees and Filing of Reports
         All outstanding fees payable pursuant to 28 U.S.C. § 1930Statutory Fees shall be paid on
the Effective Date. All such fees payable after the Effective Date shall be paid by the Debtors
when due or as soon thereafter as practicable until the Chapter 11 Cases are closed, converted, or
dismissed. After the Effective Date, the Debtors and the Reorganized Debtors shall be jointly
and severally liable to pay any and all Statutory Fees when due and payable. The Debtors shall
File all quarterly reports due prior to the Effective Date when they become due, in a form
reasonably acceptable to the United States Trustee. After the Effective Date, the Debtors or the
Reorganized Debtors, as applicable, shall File with the Bankruptcy Court quarterly reports when
they become due, in a form reasonably acceptable to the United States Trustee. Each and every
one of the Debtors and the Reorganized Debtors shall remain obligated to pay Statutory Fees to
the Office of the United States Trustee until the earliest of that particular Debtor’s case being
closed, dismissed, or converted to a case under chapter 7 of the Bankruptcy Code.

B.     Modification of Plan
        Effective as of the date hereof and subject to the limitations and rights contained in this
Plan and the Prepetition Lender Settlement Documents: (a) the Debtors reserve the right, with
the prior written consent of the Prepetition Agent and the Prepetition Lender, in accordance with
the Bankruptcy Code and the Bankruptcy Rules, to amend or modify this Plan prior to the entry
of the Confirmation Order; and (b) after the entry of the Confirmation Order, the Debtors or the
Reorganized Debtors, with the prior written consent of the Prepetition Agent and the Prepetition
Lender, as applicable, may, after notice and hearing and entry of an order of the Bankruptcy
Court, amend or modify this Plan, in accordance with section 1127(b) of the Bankruptcy Code or
remedy any defect or omission or reconcile any inconsistency in this Plan in such manner as may
be necessary to carry out the purpose and intent of this Plan. Any amendment or modification of
the Amended Plan without the prior written consent of the Lender Parties shall be void ab initio.

C.     Revocation of Plan
        Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
the Debtors reserve the right to revoke or withdraw this Plan prior to the Confirmation Date and
to File subsequent chapter 11 plans. If the Debtors revoke or withdraw this Plan, or if



                                                46
            Case 18-12808-KG          Doc 345-1       Filed 06/18/19    Page 53 of 60



confirmation, effectiveness, or Consummation of this Plan does not occur prior to the
Confirmation Date, then: (1) this Plan shall be null and void in all respects; (2) any settlement or
compromise embodied in this Plan, assumption of Executory Contracts effected by this Plan and
any document or agreement executed pursuant hereto shall be deemed null and void except as
may be set forth in a separate order entered by the Bankruptcy Court, including the Prepetition
Lender Settlement Order; and (3) nothing contained in this Plan shall: (a) constitute a waiver or
release of any Claims by or against, or any Equity Interests in, the Debtors or any other Entity;
(b) prejudice in any manner the rights of the Debtors or any other Entity; or (c) constitute an
admission, acknowledgement, offer or undertaking of any sort by the Debtors or any other Entity.

D.     Entire Agreement
       Except as otherwise described herein, thethis Plan supersedes all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings, and
representations on such subjects, all of which have become merged and integrated into thethis
Plan; provided that, the Prepetition Lender Settlement Documents shall govern the matters
addressed thereby.

E.     Closing of Chapter 11 Cases
       The Reorganized Debtors shall, after the Consummation Date and promptly after the full
administration of the Chapter 11 Cases, fileFile with the Bankruptcy Court all documents
required by Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close the
Chapter 11 Cases.

F.     Successors and Assigns
        This Plan shall be binding upon and inure to the benefit of the Debtors and their
respective successors and assigns, including, without limitation, the Reorganized Debtors. The
rights, benefits, and obligations of any Person or Entity named or referred to in this Plan shall be
binding on, and shall inure to the benefit of, any heir, executor, administrator, successor, or
assign of such Person or Entity.

G.     Reservation of Rights
         Except as expressly set forth herein, this Plan shall have no force or effect unless and
until the Bankruptcy Court enters the Confirmation Order and the Effective Date occurs. Neither
the filing of this Plan, any statement or provision contained herein, nor the taking of any action
by the Debtors or any other Entity with respect to this Plan shall be or shall be deemed to be an
admission or waiver of any rights of: (1) the Debtors with respect to the Holders of Claims or
Equity Interests or other Entity; or (2) any Holder of a Claim or an Equity Interest or other Entity
prior to the Effective Date.

         Neither the exclusion or inclusion by the Debtors of any contract or lease on any exhibit,
schedule, or other annex to this Plan or in the Plan Documents, nor anything contained in this
Plan, will constitute an admission by the Debtors that any such contract is or is not an executory
contract or that the Debtors or the Reorganized Debtors or their respective Affiliates has any
liability thereunder.

       Except as explicitly provided in this Plan, nothing herein shall waive, excuse, limit,
diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other rights of the
Debtors or the Reorganized Debtors under any executory or non-executory contract.




                                                 47
            Case 18-12808-KG          Doc 345-1       Filed 06/18/19    Page 54 of 60




       Nothing in this Plan will increase, augment, or add to any of the duties, obligations,
responsibilities, or liabilities of the Debtors or the Reorganized Debtors, as applicable, under any
executory or non-executory contract.

       If there is a dispute regarding whether a contract is or was executory at the time of its
assumption under this Plan, the Debtors or Reorganized Debtors, as applicable, shall have thirty
(30) days following entry of a Final Order resolving such dispute to alter their treatment of such
contract.

H.     Further Assurances
        The Debtors or the Reorganized Debtors, as applicable, all Holders of Claims and Equity
Interests receiving distributions hereunder and all other Entities shall, from time to time, prepare,
execute and deliver any agreements or documents and take any other actions as may be necessary
or advisable to effectuate the provisions and intent of this Plan or the Confirmation Order. On or
before the Effective Date, the Debtors shall File with the Bankruptcy Court all agreements and
other documents that may be necessary or appropriate to effectuate and further evidence the
terms and conditions hereof.

I.     Severability
         Subject to and consistent with the terms of the Prepetition Lender Settlement Documents,
if, prior to the Confirmation Date, any term or provision of this Plan is determined by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court will have the
power to alter and interpret such term or provision to make it valid or enforceable to the
maximum extent practicable, consistent with the original purpose of the term or provision held to
be invalid, void, or unenforceable, and such term or provision will then be applicable as altered
or interpreted; provided, however, that any such altered form must be consistent with the
Prepetition Lender Settlement Documents. Notwithstanding any such holding, alteration or
interpretation, the remainder of the terms and provisions of this Plan will remain in full force and
effect and will in no way be affected, impaired, or invalidated by such holding, alteration, or
interpretation. The Confirmation Order will constitute a judicial determination and will provide
that each term and provision of this Plan, as it may have been altered or interpreted in accordance
with the foregoing, is valid and enforceable pursuant to its terms. The Prepetition Lender
Settlement Agreement and the Prepetition Lender Settlement OrderDocuments are nonseverable
elements of thethis Plan.

J.     Service of Documents
        All notices, requests, and demands to or upon the Debtors or the Reorganized Debtors to
be effective shall be in writing and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, addressed as follows:

               White Eagle Asset Portfolio, LP, et al.
               5355 Town Center Road, Suite 701
               Boca Raton, FL 33486
               Telephone: (561) 995-4200
               Facsimile: (561) 566-5073
               Attention: Miriam Martinez




                                                 48
            Case 18-12808-KG         Doc 345-1       Filed 06/18/19    Page 55 of 60



               with copies to:

               Pachulski Stang Ziehl & Jones LLP
               919 North Market Street, 17th Floor
               Wilmington, DE 19899-8705 (Courier 19801)
               Attn: Richard M. Pachulski, Esq., Ira D. Kharasch, Esq.,
                      Maxim B. Litvak, Esq., Colin R. Robinson, Esq.

K.     Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of the
       Bankruptcy Code
        To the extent permitted by applicable law, pursuant to section 1146(a) of the Bankruptcy
Code, any transfers of property pursuant hereto shall not be subject to any Stamp or Similar Tax
or governmental assessment in the United States, and the Confirmation Order shall direct the
appropriate federal, state or local governmental officials or agents or taxing authority to forego
the collection of any such Stamp or Similar Tax or governmental assessment and to accept for
filing and recordation instruments or other documents pursuant to such transfers of property
without the payment of any such Stamp or Similar Tax or governmental assessment. Such
exemption specifically applies, without limitation, to (i) all actions, agreements and documents
necessary to evidence and implement the provisions of and the distributions to be made under
this Plan, including the Prepetition Lender Settlement Documents; (ii) the maintenance or
creation of security or any Lien as contemplated by this Plan; and (iii) assignments, sales, or
transfers executed in connection with any transaction occurring under thethis Plan or the
Prepetition Lender Settlement Documents.

L.     Governing Law
         Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or other federal
 law is applicable, or to the extent that an exhibit or schedule to this Plan provides otherwise,
 the rights and obligations arising under this Plan shall be governed by, and construed and
 enforced in accordance with, the laws of Delaware, without giving effect to the principles of
 conflicts of law of such jurisdiction; provided that corporate governance matters relating to
 the Debtors or Reorganized Debtors, as applicable, shall be governed by the laws of the state
 of organization of the applicable Debtor or Reorganized Debtor, as applicable.

M.     Tax Reporting and Compliance
       The Debtors are hereby authorized to request an expedited determination under section
505(b) of the Bankruptcy Code of the tax liability of the Debtors are for all taxable periods
ending after the Petition Date through, and including, the Consummation Date.

N.     Exhibits and Schedules
     All exhibits and schedules to this Plan, if any, including the Exhibits and the Plan
Documents, are incorporated and are a part of this Plan as if set forth in full herein.

O.     No Strict Construction
        This Plan is the product of extensive discussions and negotiations between and among,
inter alia, the Debtors, the Prepetition Agent, and their respective professionals. Each of the
foregoing was represented by counsel of its choice who either participated in the formulation and
documentation of, or was afforded the opportunity to review and provide comments on, this Plan,



                                                49
            Case 18-12808-KG         Doc 345-1       Filed 06/18/19    Page 56 of 60



the Disclosure Statement, Exhibits and the Plan Documents, and the agreements and documents
ancillary or related thereto. Accordingly, unless explicitly indicated otherwise, the general rule
of contract construction known as “contra proferentem” or other rule of strict construction shall
not apply to the construction or interpretation of any provision of this Plan, the Disclosure
Statement, Exhibits and the Plan Documents, and the documents ancillary and related thereto.

P.     Controlling Document
       Notwithstanding any other provision of this Plan (including any provision that purports to
be preemptory), in the event of an inconsistency between this Plan, the Disclosure Statement, or
any Plan Document, on the one hand, and the Prepetition Lender Settlement Documents, on the
other hand, the terms of the Prepetition Lender Settlement Documents shall control.

       In the event of an inconsistency between this Plan and any other instrument or document
created or executed pursuant to this Plan, or between this Plan and the Disclosure Statement, this
Plan shall control. The provisions of this Plan, the Disclosure Statement, and any Plan
Document, on the one hand, and of the Confirmation Order, on the other hand, shall be construed
in a manner consistent with each other so as to effectuate the purposes of each; provided,
however, that if there is determined to be any inconsistency between any provision of this Plan,
the Disclosure Statement, and any Plan Document, on the one hand, and any provision of the
Confirmation Order, on the other hand, that cannot be so reconciled, then, solely to the extent of
such inconsistency, the provisions of the Confirmation Order shall govern, and any such
provisions of the Confirmation Order shall be deemed a modification of this Plan, the Disclosure
Statement, and the Plan Documents, as applicable.



                            [Remainder of Page Intentionally Blank]




                                                50
            Case 18-12808-KG   Doc 345-1     Filed 06/18/19      Page 57 of 60



Dated: May 24,June 18, 2019

                                       WHITE EAGLE ASSET PORTFOLIO, LP.

                                       By: /s/ Miriam Martinez

                                           Name: Miriam Martinez
                                           Title: Chief Financial Officer


                                       LAMINGTON ROAD DESIGNATED
                                       ACTIVITY COMPANY

                                       By: /s/ David Thompson

                                           Name: David Thompson
                                           Title: Director


                                       WHITE EAGLE GENERAL PARTNER, LLC

                                       By: /s/ Miriam Martinez

                                           Name: Miriam Martinez
                                           Title: Chief Financial Officer


FILED BY:

PACHULSKI STANG ZIEHL & JONES LLP

/s/ Colin R. Robinson
Richard M. Pachulski (CA Bar No. 62337)
Ira D. Kharasch (CA Bar No. 109084)
Maxim B. Litvak (CA Bar No. 215852)
Colin R. Robinson (DE Bar No. 5524)
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, Delaware 19899-8705 (Courier
  19801)
Telephone: (302) 652-4100
Facsimile: (302) 652-4400
E-mail:      rpachulski@pszjlaw.com
             ikharasch@pszjlaw.com
             mlitvak@pszjlaw.com
             crobinson@pszjlaw.com

Counsel for the Debtors
               Case 18-12808-KG       Doc 345-1   Filed 06/18/19   Page 58 of 60



                                                                                   Page

 and Debtors-in-Possession




                                           - 2-
DOCS_SF:101089.9101089.11 93856/003
                Case 18-12808-KG         Doc 345-1     Filed 06/18/19   Page 59 of 60



                                              EXHIBIT A

                                 Prepetition Lender Settlement Agreement




                                            [Filed Separately]




DOCS_SF:101089.9101089.14 93856/003
       Case 18-12808-KG     Doc 345-1   Filed 06/18/19   Page 60 of 60




Document comparison by Workshare 9.5 on Tuesday, June 18, 2019 12:05:28
PM
Input:
Document 1 ID       PowerDocs://DOCS_SF/101089/9
                    DOCS_SF-#101089-v9-White_Eagle_-_Amended_Chapte
Description
                    r_11_Plan
Document 2 ID       PowerDocs://DOCS_SF/101089/14
                    DOCS_SF-#101089-v14-White_Eagle_-_Amended_Chapt
Description
                    er_11_Plan
Rendering set       Standard with font changes

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                              466
Deletions                               441
Moved from                               11
Moved to                                 11
Style change                              0
Format changed                            0
Total changes                           929
